
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.37


APNs: 162-16-212-001, 162-16-113-004, 162-16-113-005, 162-16-610-004,
162-16-610-005, 162-16-511-008, 162-16-510-001 through 006, inclusive,
162-16-511-009, 162-16-510-007 through 018, inclusive, 162-16-510-021 through
022, inclusive, 162-16-510-024 through 025, inclusive, 162-16-510-028 through
031, inclusive, 162-16-610-028 through 030, inclusive, 162-16-610-021 through
022, inclusive, 162-16-610-017 through 019, inclusive, 162-16-610-008 through
015, inclusive, 162-16-611-001 through 014, inclusive, 162-16-610-016,
162-16-610-007, 162-16-610-006, 162-16-511-002 and 162-16-511-003,
162-16-511-002, 162-16-511-003, APNs: 162-16-610-016, 162-16-610-007 and
162-16-610-006, 162-16-511-008 and 162-16-510-001, through 006, inclusive,
162-16-511-009, 162-16-510-007 through 018, inclusive, 162-16-510-021 through
022, inclusive, 162-16-510-024 through 025, inclusive, 162-16-510-028 through
031, inclusive, 162-16-610-028 through 030, inclusive, 162-16-610-021 through
022, inclusive, 162-16-610-017 through 019, inclusive, 162-16-610-008 through
015, inclusive, 162-16-611-001 through 014, inclusive, 162-16-511-002 and
162-16-511-003

Recording requested by and recorded
counterparts should be returned to:

Sony Ben-Moshe, Esq.
Latham & Watkins
701 B Street, Suite 2100
San Diego, California 92101

Mail Property Tax Statements to:

Wynn Las Vegas, LLC
Legal Department
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109

AMENDED AND RESTATED DEED OF TRUST, LEASEHOLD DEED OF TRUST,
ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT AND FIXTURE FILING

MADE BY

WYNN LAS VEGAS, LLC,
a Nevada limited liability company,
as Trustor,

to

Nevada Title Company,
a Nevada corporation,
as Trustee,
for the benefit of

DEUTSCHE BANK TRUST COMPANY AMERICAS,
in its capacity as Administrative Agent for the benefit of the Banks,
as Beneficiary

--------------------------------------------------------------------------------

        THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS
AND IS ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS OF CLARK COUNTY,
NEVADA UNDER THE NAMES OF WYNN LAS VEGAS, LLC AS "DEBTOR" AND DEUTSCHE BANK
TRUST COMPANY AMERICAS AS "SECURED PARTY." TRUSTOR'S ORGANIZATIONAL NUMBER IS
NEVADA FILE NUMBER LLC3904-2001.

        THIS INSTRUMENT IS A "CONSTRUCTION MORTGAGE" AS THAT TERM IS DEFINED IN
SECTION 104.9334(8) OF THE NEVADA REVISED STATUTES AND SECURES AN OBLIGATION
INCURRED FOR THE CONSTRUCTION OF AN IMPROVEMENT UPON LAND.

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

ARTICLE ONE COVENANTS OF TRUSTOR   11     1.1   Performance of Loan Documents  
11     1.2   General Representations, Covenants and Warranties   11     1.3  
Compliance with Legal Requirements   11     1.4   Taxes   11     1.5   Insurance
  12     1.6   Condemnation   12     1.7   Care of Trust Estate   13     1.8  
Leases   13     1.9   Further Encumbrance   14     1.10   Partial Releases of
Trust Estate   16     1.11   Further Assurances   16     1.12   Security
Agreement and Financing Statements   16     1.13   Assignment of Leases and
Rents   18     1.14   Expenses   18     1.15   Beneficiary's Cure of Trustor's
Default   19     1.16   Use of Land   19     1.17   Compliance with Permitted
Lien Agreements   19     1.18   Defense of Actions   19     1.19   Affiliates  
19     1.20   Title Insurance   19     1.21   Leasehold Estates   20     1.22  
Payment of Subject Leases Expenses   20     1.23   Trustor's Covenants with
Respect to Subject Leases   20     1.24   Rejection of Subject Leases   22
ARTICLE TWO CREDIT AGREEMENT PROVISIONS
 
23     2.1   Interaction with Credit Agreement   23     2.2   Other Collateral  
23
ARTICLE THREE DEFAULTS
 
23     3.1   Event of Default   23
ARTICLE FOUR REMEDIES
 
23     4.1   Acceleration of Maturity   23     4.2   Protective Advances   24  
  4.3   Institution of Equity Proceedings   24     4.4   Beneficiary's Power of
Enforcement   24     4.5   Beneficiary's Right to Enter and Take Possession,
Operate and Apply Income   25     4.6   Leases   26     4.7   Purchase by
Beneficiary   26     4.8   Waiver of Appraisement, Valuation, Stay, Extension
and Redemption Laws   26     4.9   Receiver   27     4.10   Suits to Protect the
Trust Estate   27     4.11   Proofs of Claim   27     4.12   Trustor to Pay the
Notes on Any Default in Payment; Application of Monies by Beneficiary   27    
4.13   Delay or Omission; No Waiver   28     4.14   No Waiver of One Default to
Affect Another   28

i

--------------------------------------------------------------------------------

    4.15   Discontinuance of Proceedings; Position of Parties Restored   29    
4.16   Remedies Cumulative   29     4.17   Interest After Event of Default   29
    4.18   Foreclosure; Expenses of Litigation   29     4.19   Deficiency
Judgments   30     4.20   Waiver of Jury Trial   30     4.21   Exculpation of
Beneficiary   30
ARTICLE FIVE RIGHTS AND RESPONSIBILITIES OF TRUSTEE; OTHER PROVISIONS RELATING
TO TRUSTEE
 
30     5.1   Exercise of Remedies by Trustee   30     5.2   Rights and
Privileges of Trustee   32     5.3   Resignation or Replacement of Trustee   32
    5.4   Authority of Beneficiary   32     5.5   Effect of Appointment of
Successor Trustee   32     5.6   Confirmation of Transfer and Succession   32  
  5.7   Exculpation   33     5.8   Endorsement and Execution of Documents   33  
  5.9   Multiple Trustees   33     5.10   Terms of Trustee's Acceptance   33
ARTICLE SIX MISCELLANEOUS PROVISIONS
 
33     6.1   Heirs, Successors and Assigns Included in Parties   33     6.2  
Addresses for Notices, Etc   34     6.3   Change of Notice Address   34     6.4
  Headings   34     6.5   Invalid Provisions to Affect No Others   34     6.6  
Changes and Priority Over Intervening Liens   34     6.7   Estoppel Certificates
  35     6.8   Waiver of Setoff and Counterclaim; Other Waivers   35     6.9  
Governing Law   35     6.10   Required Notices   35     6.11   Reconveyance   36
    6.12   Attorneys' Fees   36     6.13   Late Charges   36     6.14   Cost of
Accounting   36     6.15   Right of Entry   36     6.16   Corrections   36    
6.17   Statute of Limitations   36     6.18   Subrogation   36     6.19   Joint
and Several Liability   37     6.20   Homestead   37     6.21   Context   37    
6.22   Time   37     6.23   Interpretation   37     6.24   Effect of NRS 107.030
  37     6.25   Amendments   37     6.26   No Conflicts   37     6.27  
Amendment and Restatement   37

ii

--------------------------------------------------------------------------------


ARTICLE SEVEN POWER OF ATTORNEY
 
37     7.1   Grant of Power   37     7.2   Other Acts   38

SCHEDULE A   DESCRIPTION OF THE LAND SCHEDULE B   DESCRIPTION OF DRIVING RANGE
LEASED PREMISES SCHEDULE C   DESCRIPTION OF EMPLOYEE PARKING LOT LEASED PREMISES
SCHEDULE D   DESCRIPTION OF GOLF COURSE LEASED PREMISES SCHEDULE E   DESCRIPTION
OF OFFICE BUILDING LEASED PREMISES SCHEDULE F   APPURTENANT RIGHTS

iii

--------------------------------------------------------------------------------




AMENDED AND RESTATED DEED OF TRUST, LEASEHOLD DEED OF TRUST,
ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT AND FIXTURE FILING


        THIS AMENDED AND RESTATED DEED OF TRUST, LEASEHOLD DEED OF TRUST,
ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING
(hereinafter called "Deed of Trust") is made and effective as of October 30,
2002, by WYNN LAS VEGAS, LLC, a Nevada limited liability company (together with
all successors and assigns of the Trust Estate (as hereinafter defined),
"Trustor"), whose address is 3145 Las Vegas Boulevard South, Las Vegas, Nevada
89109, to Nevada Title Company, a Nevada corporation, whose address is 2500
North Buffalo, Suite 150, Las Vegas, Nevada 89128, as Trustee ("Trustee"), for
the benefit of DEUTSCHE BANK TRUST COMPANY AMERICAS ("Beneficiary"), in its
capacity as Administrative Agent under (i) that certain Amended and Restated
Commitment Letter (as the same may be amended or modified from time to time, the
"Commitment Letter") dated as of June 14, 2002, among Trustor, Beneficiary,
Deutsche Bank Securities Inc., Bank of America, N.A., Banc of America Securities
LLC, Bear Stearns Corporate Lending, Inc., Bear, Stearns & Co. Inc., Wynn
Resorts Holdings, LLC, a Nevada limited liability company (formerly known as
Wynn Resorts, LLC), and Valvino Lamore, LLC, a Nevada limited liability company,
and (ii) that certain Credit Agreement (as the same may be amended or modified
from time to time, the "Credit Agreement") dated as of even date herewith (and
entered into in connection with and in furtherance of the Commitment Letter)
among Trustor, Beneficiary and the other parties signatory thereto (such other
parties, together with Beneficiary, the "Banks") pursuant to which the Banks
have agreed to lend to Trustor an aggregate principal amount of $1,000,000,000.

        THIS INSTRUMENT SECURES FUTURE ADVANCES. THE MAXIMUM AMOUNT OF PRINCIPAL
TO BE SECURED HEREBY IS $1,000,000,000. THIS INSTRUMENT IS TO BE GOVERNED BY THE
PROVISIONS OF NRS 106.300 THROUGH NRS 106.400 INCLUSIVE.

        THE OBLIGATIONS SECURED HEREBY INCLUDE REVOLVING CREDIT OBLIGATIONS
WHICH PERMIT BORROWING, REPAYMENT AND REBORROWING. INTEREST ON OBLIGATIONS
SECURED HEREBY ACCRUES AT A RATE WHICH MAY FLUCTUATE FROM TIME TO TIME.

        DEFINITIONS—As used in this Deed of Trust, the following terms have the
meanings hereinafter set forth:

        "Accounts Receivable" shall have the meaning set forth in Section 9-102
(NRS 104.9102) of the UCC for the term "account."

        "Appurtenant Rights" means all and singular tenements, hereditaments,
rights, reversions, remainders, development rights, privileges, benefits,
easements (in gross or appurtenant), rights-of-way, licenses, gores or strips of
land, streets, ways, alleys, passages, sewer rights, water courses, water rights
and powers, and all appurtenances whatsoever and claims or demands of Trustor at
law or in equity in any way belonging, benefiting, relating or appertaining to
the Land, the Project, the Trustor, the Leased Premises, the airspace over the
Land, the Improvements or any of the Trust Estate encumbered by this Deed of
Trust, or which hereinafter shall in any way belong, relate or be appurtenant
thereto, whether now owned or hereafter acquired by Trustor, including, without
limitation, the Appurtenant Rights more specifically described in Schedule F
attached hereto and incorporated herein.

        "Bankruptcy" means, with respect to any Person, that (i) a court having
jurisdiction in the Trust Estate shall have entered a decree or order for relief
in respect of such Person in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order has not been stayed; or any other
similar relief shall have been granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against such Person, under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency

S-1

--------------------------------------------------------------------------------


or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the Trust Estate for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over such Person, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of such Person,
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of such Person, and any such event described in this clause (ii)
shall continue for 60 days unless dismissed, bonded or discharged; or (iii) such
Person shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
such Person shall make any assignment for the benefit of creditors, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due and payable or if the fair market value of its assets does
not exceed its aggregate liabilities; or (iv) such Person shall, or the Board of
Directors of such Person (or any committee thereof) shall, adopt any resolution
or otherwise authorize any action to approve any of the actions referred to in
clause (iii) above.

        "Bankruptcy Code" means Title 11 of the United Sates Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute thereto.

        "Business Day" means any day that is not a Saturday, a Sunday or a day
on which banking institutions in the State of Nevada or the City of New York are
not required to be open.

        "Deed of Trust" means this Deed of Trust as it may be amended, increased
or modified from time to time.

        "Disbursement Agreement" means that certain Master Disbursement
Agreement dated as of even date herewith, among Trustor, Beneficiary, Wells
Fargo Bank, National Association, as the trustee for holders of mortgage notes
issued in connection with the financing of the Project, Deutsche Bank Trust
Company Americas, as disbursement agent, and the other parties signatory
thereto, as the same may hereafter be amended or modified in accordance with its
terms and the terms of the Credit Agreement.

        "Driving Range Lease" means that certain Driving Range Lease dated as of
October 21, 2002 between Valvino Lamore, LLC, a Nevada limited liability company
as Landlord, and Trustor, as Tenant.

        "Driving Range Leased Premises" means the real property and fixtures
situated in the County of Clark, State of Nevada described in the Driving Range
Lease and more specifically described in Schedule B attached hereto and
incorporated herein.

        "Employee Parking Lot Lease" means that certain Parking Facility Lease
dated as of October 21, 2002 between Valvino Lamore, LLC, a Nevada limited
liability company as Landlord, and Trustor, as Tenant.

        "Employee Parking Lot Leased Premises" means the real property and
fixtures situated in the County of Clark, State of Nevada described in the
Employee Parking Lot Lease and more specifically described in Schedule C
attached hereto and incorporated herein.

        "Event of Default" has the meaning set forth in Section 3.1 hereof.

        "FF&E" means all furniture, fixtures, equipment, appurtenances and
personal property now or in the future contained in, used in connection with,
attached to, or otherwise useful or convenient to the use, operation, or
occupancy of, or placed on, but unattached to, any part of the Site or
Improvements whether or not the same constitutes real property or fixtures in
the State of Nevada, including all removable window and floor coverings, all
furniture and furnishings, heating, lighting, plumbing,

S-2

--------------------------------------------------------------------------------


ventilating, air conditioning, refrigerating, incinerating and elevator and
escalator plants, cooking facilities, vacuum cleaning systems, public address
and communications systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials, motors, machinery, pipes, appliances,
equipment, fittings, fixtures, and building materials, all gaming and financial
equipment, computer equipment, calculators, adding machines, gaming tables,
video game and slot machines, and any other electronic equipment of every nature
used or located on any part of the Site or Improvements, together with all
Venetian blinds, shades, draperies, drapery and curtain rods, brackets, bulbs,
cleaning apparatus, mirrors, lamps, ornaments, cooling apparatus and equipment,
ranges and ovens, garbage disposals, dishwashers, mantels, and any and all such
property which is at any time installed in, affixed to or placed upon the Site
or Improvements.

        "FF&E Financing Agreement" means any financing agreement entered into by
Trustor (i) the proceeds of which are used by Trustor for the acquisition or
lease of FF&E, (ii) pursuant to which Trustor grants to the lender or lessor
thereunder a security interest in the FF&E so acquired or leased and (iii) which
is permitted by the Credit Agreement.

        "Golf Course Lease" means that certain Golf Course Lease dated as of
October 21, 2002 between on the one hand, Wynn Resorts Holdings, LLC, a Nevada
limited liability company, and Palo, LLC, a Delaware limited liability company,
as Landlord, and on the other hand, Trustor, as Tenant.

        "Golf Course Leased Premises" means the real property and fixtures
situated in the County of Clark, State of Nevada described in the Golf Course
Lease and more specifically described in Schedule D attached hereto and
incorporated herein.

        "Governmental Authority" means any agency, authority, board, bureau,
commission, department, office, public entity, or instrumentality of any nature
whatsoever of the United States federal or foreign government, any state,
province or any city or other political subdivision or otherwise, whether now or
hereafter in existence, or any officer or official thereof, including, without
limitation, any Nevada Gaming Authority.

        "Imposition" means any taxes, assessments, water rates, sewer rates,
maintenance charges, other governmental impositions and other charges now or
hereafter levied or assessed or imposed against the Trust Estate or any part
thereof.

        "Improvements" means (1) all the buildings, structures, facilities and
improvements of every nature whatsoever now or hereafter situated on the Site or
any real property encumbered hereby, and (2) all fixtures, machinery,
appliances, goods, building or other materials, equipment, including without
limitation all gaming equipment and devices, and all machinery, equipment,
engines, appliances and fixtures for generating or distributing air, water,
heat, electricity, light, fuel or refrigeration, or for ventilating or sanitary
purposes, or for the exclusion of vermin or insects, or for the removal of dust,
refuse or garbage; all wall-beds, wall-safes, built-in furniture and
installations, shelving, lockers, partitions, doorstops, vaults, motors,
elevators, dumb-waiters, awnings, window shades, Venetian blinds, light
fixtures, fire hoses and brackets and boxes for the same, fire sprinklers,
alarm, surveillance and security systems, computers, drapes, drapery rods and
brackets, mirrors, mantels, screens, linoleum, carpets and carpeting, plumbing,
bathtubs, sinks, basins, pipes, faucets, water closets, laundry equipment,
washers, dryers, ice-boxes and heating units; all kitchen and restaurant
equipment, including but not limited to silverware, dishes, menus, cooking
utensils, stoves, refrigerators, ovens, ranges, dishwashers, disposals, water
heaters, incinerators, furniture, fixtures and furnishings, communication
systems, and equipment; all cocktail lounge supplies, including but not limited
to bars, glassware, bottles and tables used in connection with the Site; all
chaise lounges, hot tubs, swimming pool heaters and equipment and all other
recreational equipment (computerized and otherwise), beauty and barber
equipment, and maintenance supplies used in connection with the Site; all
amusement rides and attractions attached to the Site, all specifically designed
installations and furnishings, and all furniture, furnishings and personal
property of every nature whatsoever now or hereafter owned or leased by

S-3

--------------------------------------------------------------------------------


Trustor or in which Trustor has any rights or interest and located in or on, or
attached to, or used or intended to be used or which are now or may hereafter be
appropriated for use on or in connection with the operation of the Site or any
real or personal property encumbered hereby or any other Improvements, or in
connection with any construction being conducted or which may be conducted
thereon, and all extensions, additions, accessions, improvements, betterments,
renewals, substitutions, and replacements to any of the foregoing, and all of
the right, title and interest of Trustor in and to any such property, which, to
the fullest extent permitted by law, shall be conclusively deemed fixtures and
improvements and a part of the real property hereby encumbered.

        "Indemnity Agreement" means that certain Indemnity Agreement dated as of
even date herewith by Trustor for the benefit of Beneficiary and certain other
indemnified parties named therein.

        "Insolvent" means with respect to any person or entity, that such person
or entity shall be deemed to be insolvent if it shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due and
payable and/or if the fair market value of its assets does not exceed its
aggregate liabilities.

        "Intangible Collateral" means (a) the rights to use all names and all
derivations thereof now or hereafter used by Trustor in connection with the Site
or Improvements, including, without limitation, the name "Le Reve", including
any variations thereon, together with the goodwill associated therewith, and all
names, logos, and designs used by Trustor, or in connection with the Site or in
which Trustor has rights, with the exclusive right to use such names, logos and
designs wherever they are now or hereafter used in connection with the Project
(or in connection with the marketing of the Project), and any and all other
trade names, trademarks or service marks, whether or not registered, now or
hereafter used in the operation of the Project, including, without limitation,
any interest as a lessee, licensee or franchisee, and, in each case, together
with the goodwill associated therewith; (b) subject to the absolute assignment
contained herein, the Rents; (c) any and all books, records, customer lists,
concession agreements, supply or service contracts, licenses, permits,
governmental approvals (to the extent such licenses, permits and approvals may
be pledged under applicable law), signs, goodwill, casino and hotel credit and
charge records, supplier lists, checking accounts, safe deposit boxes (excluding
the contents of such deposit boxes owned by persons other than Trustor and its
subsidiaries), cash, instruments, chattel papers, including inter-company notes
and pledges, documents, unearned premiums, deposits, refunds, including but not
limited to income tax refunds, prepaid expenses, rebates, tax and insurance
escrow and impound accounts, if any, actions and rights in action, and all other
claims, including without limitation condemnation awards and insurance proceeds,
and all other contract rights and general intangibles resulting from or used in
connection with the operation and occupancy of the Trust Estate and the
Improvements and in which Trustor now or hereafter has rights; and (d) general
intangibles, vacation license resort agreements or other time share license or
right to use agreements, including without limitation all rents, issues,
profits, income and maintenance fees resulting therefrom, whether any of the
foregoing is now owned or hereafter acquired.

        "Land" means the real property situated in the County of Clark, State of
Nevada, more specifically described in Schedule A attached hereto and
incorporated herein by reference, including any after acquired title thereto.

        "Leased Premises" means, as the context may require, the Driving Range
Leased Premises, the Employee Parking Lot Leased Premises, the Golf Course
Leased Premises and/or the Office Building Leased Premises.

        "Legal Requirements" means all applicable restrictive covenants,
applicable zoning and subdivision ordinances and building codes, all applicable
health and Environmental Laws and regulations, all applicable gaming laws and
regulations, and all other applicable laws, ordinances, rules, regulations,
judicial decisions, administrative orders, and other requirements of any
Governmental Authority having jurisdiction over Trustor, the Trust Estate and/or
any Affiliate of Trustor, in effect either at the time of

S-4

--------------------------------------------------------------------------------


execution of this Deed of Trust or at any time during the term hereof,
including, without limitation, all Environmental Laws and Nevada Gaming Laws.

        "Nevada Gaming License" means any gaming license necessary for the
ownership, construction, maintenance, financing or operation of the Project,
whether issued and/or required by Nevada Gaming Authorities, Nevada Gaming Laws
or otherwise.

        "Notes" means, collectively, those certain promissory note(s) to be
issued pursuant to the Credit Agreement, as the same may be amended or replaced
from time to time in accordance with its terms.

        "NRS" means the Nevada Revised Statutes as in effect from time to time.

        "Obligations" means the payment and performance of each covenant and
agreement of Trustor contained in this Deed of Trust, the Commitment Letter, the
Credit Agreement, the Notes, the Indemnity Agreement and the other Loan
Documents (including the Security Documents).

        "Office Building Lease" means that certain Office Building Lease dated
as of October 21, 2002 between Valvino Lamore, LLC, a Nevada limited liability
company as Landlord, and Trustor, as Tenant.

        "Office Building Leased Premises" means the real property and fixtures
situated in the County of Clark, State of Nevada described in the Office
Building Lease and more specifically described in Schedule E attached hereto and
incorporated herein.

        "Permitted Dispositions" means (a) the sale, transfer, lease or other
disposition of assets in the Trust Estate, in the ordinary course of business,
of inventory held in the ordinary course of business (b) the dispositions set
forth in Section 1.10 hereof and (c) other sales, transfers, leases or other
dispositions of assets in the Trust Estate, including entering into Space
Leases; provided that, in each case, all applicable provisions of the Loan
Documents are complied with.

        "Personal Property" has the meaning set forth in Section 1.12 hereof.

        "Proceeds" has the meaning assigned to it under the UCC and, in any
event, shall include but not be limited to (i) any and all proceeds of any
insurance (including without limitation property casualty and title insurance),
indemnity, warranty or guaranty payable from time to time with respect to any of
the Trust Estate; (ii) any and all proceeds in the form of accounts, security
deposits, tax escrows (if any), down payments (to the extent the same may be
pledged under applicable law), collections, contract rights, documents,
instruments, chattel paper, liens and security instruments, guarantees or
general intangibles relating in whole or in part to the Project and all rights
and remedies of whatever kind or nature Trustor may hold or acquire for the
purpose of securing or enforcing any obligation due Trustor thereunder;
(iii) any and all payments in any form whatsoever made or due and payable from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Trust Estate by any Governmental
Authority; (iv) subject to the absolute assignment contained herein, the Rents
or other benefits arising out of, in connection with or pursuant to any Space
Lease of the Trust Estate; and (v) any and all other amounts from time to time
paid or payable in connection with any of the Trust Estate; provided, however,
that the Trustor is not authorized to dispose of any of the Trust Estate unless
such disposition is a Permitted Disposition.

        "Project" means the resort-hotel-casino-mall complex proposed to be
constructed in Clark County, Nevada as described in the Plans and
Specifications, as such Plans and Specifications may be amended pursuant to the
Disbursement Agreement.

        "Rents" means all rents, room revenues, income, receipts, issues,
profits, revenues and maintenance fees, room, food and beverage revenues,
license and concession fees, income, proceeds and other benefits to which
Trustor may now or hereafter be entitled from the Site, the Improvements, the
Space Leases or any property encumbered hereby or any business or other activity
conducted by Trustor at the Site or the Improvements.

S-5

--------------------------------------------------------------------------------


        "Site" means the Land, the Appurtenant Rights and, if the context so
requires, the Leased Premises.

        "Space Leases" means any and all leases, subleases, lettings, licenses,
concessions, operating agreements, management agreements, and all other
agreements affecting the Trust Estate that Trustor has entered into, taken by
assignment, taken subject to, or assumed, or has otherwise become bound by, now
or in the future, that give any person the right to conduct its business on, or
otherwise use, operate or occupy, all or any portion of the Site or Improvements
and any leases, agreements or arrangements permitting anyone to enter upon or
use any of the Trust Estate to extract or remove natural resources of any kind,
together with all amendments, extensions, and renewals of the foregoing entered
into in compliance with this Deed of Trust, together with all rental, occupancy,
service, maintenance or any other similar agreements pertaining to use or
occupation of, or the rendering of services at the Site, the Improvements or any
part thereof.

        "Space Lessee(s)" means any and all tenants, licensees, or other
grantees of the Space Leases and any and all guarantors, sureties, endorsers or
others having primary or secondary liability with respect to such Space Leases.

        "Subject Leases" means the Golf Course Lease, the Office Building Lease,
the Driving Range Lease and the Employee Parking Lot Lease.

        "Tangible Collateral" means all personal property, goods, equipment,
supplies, building and other materials of every nature whatsoever and all other
tangible personal property constituting a part or portion of the Project and/or
used in the operation of the hotel, casino, restaurants, stores, parking
facilities, observation tower and all other commercial operations on the Site or
Improvements, including but not limited to communication systems, visual and
electronic surveillance systems and transportation systems and not constituting
a part of the real property subject to the real property lien of this Deed of
Trust and including all property and materials stored therein in which Trustor
has an interest and all tools, utensils, food and beverage, liquor, uniforms,
linens, housekeeping and maintenance supplies, vehicles, fuel, advertising and
promotional material, blueprints, surveys, plans and other documents relating to
the Site or Improvements, and all construction materials and all furnishings,
fixtures and equipment, including, but not limited to, all FF&E and all
equipment and devices which are or are to be installed and used in connection
with the operation of the Project, those items of furniture, fixtures and
equipment which are to be purchased or leased by Trustor, machinery and any
other item of personal property in which Trustor now or hereafter own or acquire
an interest or right, and which are used or useful in the construction,
operation, use and occupancy of the Project and all present and future right and
interest of Trustor in and to any casino operator's agreement, license agreement
or sublease agreement used in connection with the Site or the Improvements.

        "Title Insurer" means Chicago Title Insurance Company.

        "Trust Estate" means all of the property described in Granting Clauses
(A) through (O) below, inclusive, and each item of property therein described,
provided, however, that such term shall not include the property described in
Granting Clause (Q) below.

        "UCC" means the Uniform Commercial Code in effect in the State of Nevada
from time to time, NRS chapters 104 and 104A.

        The following terms shall have the meaning assigned to such terms in the
Disbursement Agreement:

Disbursement Agent
Plans and Specifications

S-6

--------------------------------------------------------------------------------

        The following terms shall have the meaning assigned to such terms in the
Credit Agreement:

Affiliate
Closing Date
Environmental Laws
Financing Agreements
Guarantee and Collateral Agreement
Lien
Loan Documents
Nevada Gaming Authorities
Nevada Gaming Laws
Permitted Encumbrance
Permitted Liens
Person
Security Documents

In addition, any capitalized terms used in this Deed of Trust which are not
otherwise defined herein shall have the meaning ascribed to such terms in the
Disbursement Agreement and, if not defined therein, the meaning ascribed to such
terms in the Credit Agreement; provided, that upon termination of the
Disbursement Agreement, any defined terms used herein having meanings given to
such terms in the Disbursement Agreement shall continue to have the meanings
given to such terms in the Disbursement Agreement immediately prior to such
termination.


W I T N E S E T H:


        IN CONSIDERATION OF TEN DOLLARS AND OTHER GOOD AND VALUABLE
CONSIDERATION; THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, AND
FOR THE PURPOSE OF SECURING in favor of Beneficiary (1) the due and punctual
payment of the indebtedness evidenced by the Notes and the other Loan Documents;
(2) the performance of each covenant and agreement of Trustor contained in the
Commitment Letter and the Credit Agreement, herein, in the other Loan Documents
(including the Security Documents) and the Disbursement Agreement; (3) the
payment of such additional loans or advances as hereafter may be made to Trustor
(individually or jointly and severally with any other Person) or its successors
or assigns, when evidenced by a promissory note or notes reciting that they are
secured by this Deed of Trust; provided, however, that any and all future
advances by Beneficiary to Trustor made for the improvement, protection or
preservation of the Trust Estate, together with interest at the rate applicable
to overdue principal set forth in the Credit Agreement, shall be automatically
secured hereby unless such a note or instrument evidencing such advances
specifically recites that it is not intended to be secured hereby and (4) the
payment of all sums expended or advanced by Beneficiary under or pursuant to the
terms hereof or to protect the security hereof (including Protective Advances as
such term is defined in Section 4.2 hereof), together with interest thereon as
herein provided (without limiting the generality of the protections afforded by
NRS Chapter 106, funds disbursed that, in the reasonable exercise of
Beneficiary's judgment, are needed to complete Improvements to the Land or to
protect Beneficiary's security interest in the Trust Estate are to be deemed
obligatory advances hereunder and will be added to the total indebtedness
secured by this Deed of Trust and such indebtedness shall be increased
accordingly), Trustor, in consideration of the premises, and for the purposes
aforesaid, does hereby ASSIGN, BARGAIN, CONVEY, PLEDGE, RELEASE, HYPOTHECATE,
WARRANT, AND TRANSFER WITH POWER OF SALE UNTO TRUSTEE IN TRUST FOR THE BENEFIT
OF BENEFICIARY AND THE BANKS each of the following:

        (A)  The Land and the Subject Leases;

S-7

--------------------------------------------------------------------------------

        (B)  TOGETHER WITH all the estate, right, title and interest of Trustor
of, in and to the Improvements;

        (C)  TOGETHER WITH all Appurtenant Rights;

        (D)  TOGETHER WITH all the estate, right, title and interest of Trustor
of, in and to the Tangible Collateral to the extent permitted by, or not
prohibited by, Nevada Gaming Laws and other applicable law;

        (E)  TOGETHER WITH the Intangible Collateral to the extent permitted by,
or not prohibited by, Nevada Gaming Laws and other applicable law;

        (F)  TOGETHER WITH (i) all the estate, right, title and interest of
Trustor of, in and to all judgments and decrees, insurance proceeds, awards of
damages and settlements hereafter made resulting from condemnation proceedings
or the taking of any of the property described in Granting Clauses (A), (B),
(C), (D) and (E) hereof or any part thereof under the power of eminent domain,
or for any damage (whether caused by such taking or otherwise) to the property
described in Granting Clauses (A), (B), (C), (D) and (E) hereof or any part
thereof, or to any Appurtenant Rights thereto, and Beneficiary is (subject to
the terms hereof) hereby authorized to collect and receive said awards and
proceeds and to give proper receipts and acquittance therefor, and (subject to
the terms hereof) to apply the same toward the payment of the indebtedness and
other sums secured hereby, notwithstanding the fact that the amount owing
thereon may not then be due and payable; (ii) all proceeds of any sales or other
dispositions of the property or rights described in Granting Clauses (A), (B),
(C), (D) and (E) hereof or any part thereof whether voluntary or involuntary,
provided, however, that the foregoing shall not be deemed to permit such sales,
transfers, or other dispositions except as specifically permitted herein; and
(iii) whether arising from any voluntary or involuntary disposition of the
property described in Granting Clauses (A), (B), (C), (D) and (E), all Proceeds,
products, replacements, additions, substitutions, renewals and accessions,
remainders, reversions and after-acquired interest in, of and to such property;

        (G)  TOGETHER WITH the absolute assignment of any Space Leases or any
part thereof that Trustor has entered into, taken by assignment, taken subject
to, or assumed, or has otherwise become bound by, now or in the future, together
with all of the following (including all "Cash Collateral" within the meaning of
the Bankruptcy Law) arising from the Space Leases: (a) Rents (subject, however,
to the aforesaid absolute assignment to Trustee for the benefit of Beneficiary
and the conditional permission hereinbelow given to Trustor to collect the
Rents), (b) all guarantees, letters of credit, security deposits, collateral,
cash deposits, and other credit enhancement documents, arrangements and other
measures with respect to the Space Leases, (c) all of Trustor's right, title,
and interest under the Space Leases, including the following: (i) the right to
receive and collect the Rents from the lessee, sublessee or licensee, or their
successor(s), under any Space Lease(s) and (ii) the right to enforce against any
tenants thereunder and otherwise any and all remedies under the Space Leases,
including Trustor's right to evict from possession any tenant thereunder or to
retain, apply, use, draw upon, pursue, enforce or realize upon any guaranty of
any Space Lease; to terminate, modify, or amend the Space Leases; to obtain
possession of, use, or occupy, any of the real or personal property subject to
the Space Leases; and to enforce or exercise, whether at law or in equity or by
any other means, all provisions of the Space Leases and all obligations of the
tenants thereunder based upon (A) any breach by such tenant under the applicable
Space Lease (including any claim that Trustor may have by reason of a
termination, rejection, or disaffirmance of such Space Lease pursuant to any
Bankruptcy Law) and (B) the use and occupancy of the premises demised, whether
or not pursuant to the applicable Space Lease (including any claim for use and
occupancy arising under landlord-tenant law of the State of Nevada or any
Bankruptcy Law). Permission is hereby given to Trustor, so long as no Event of
Default has occurred and is continuing hereunder, to collect and

S-8

--------------------------------------------------------------------------------




use the Rents, as they become due and payable, but not more than one (1) month
in advance thereof. Upon the occurrence of an Event of Default, the permission
hereby given to Trustor to collect the Rents shall automatically terminate, but
such permission shall be reinstated upon a cure or waiver of such Event of
Default. Beneficiary shall have the right, at any time and from time to time, to
notify any Space Lessee of the rights of Beneficiary as provided by this
section;

        Notwithstanding anything to the contrary contained herein, the foregoing
provisions of this Paragraph (G) shall not constitute an assignment for purposes
of security but shall constitute an absolute and present assignment of the Rents
to Beneficiary, subject, however, to the conditional license given to Trustor to
collect and use the Rents as hereinabove provided; and the existence or exercise
of such right of Trustor shall not operate to subordinate this assignment to any
subsequent assignment, in whole or in part, by Trustor;

        (H)  TOGETHER WITH all of Trustor's right, title and interest in and to
any and all Plans and Specifications and all maps, plans, specifications,
surveys, studies, tests, reports, data and drawings relating to the development
of the Site or the Project and the construction of the Improvements, including,
without limitation, all marketing plans, feasibility studies, soils tests,
design contracts and all contracts and agreements of Trustor relating thereto
including, without limitation, architectural, structural, mechanical and
engineering plans and specifications, studies, data and drawings prepared for or
relating to the development of the Site or the Project or the construction,
renovation or restoration of any of the Improvements or the extraction of
minerals, sand, gravel or other valuable substances from the Site and purchase
contracts or any agreement granting Trustor a right to acquire any land situated
within Clark County, Nevada;

        (I)  TOGETHER WITH, to the extent permitted by applicable law, all of
Trustor's right, title, and interest in and to any and all licenses, permits,
variances, special permits, franchises, certificates, rulings, certifications,
validations, exemptions, filings, registrations, authorizations, consents,
approvals, waivers, orders, rights and agreements (including, without
limitation, options, option rights, contract rights now or hereafter obtained by
Trustor from any Governmental Authority having or claiming jurisdiction over the
Land, the FF&E, the Project, or any other element of the Trust Estate or
providing access thereto, or the operation of any business on, at, or from the
Site including, without limitation, any liquor or Nevada Gaming Licenses (except
for any registrations, licenses, findings of suitability or approvals issued by
the Nevada Gaming Authorities or any other liquor or gaming licenses which are
non-assignable); provided, that upon an Event of Default hereunder or under the
Credit Agreement, if Beneficiary is not qualified under the Nevada Gaming Laws
to hold such Nevada Gaming Licenses, then Beneficiary may designate an
appropriately qualified third party to which an assignment of such Nevada Gaming
Licenses can be made in compliance with the Nevada Gaming Laws;

        (J)  TOGETHER WITH all the estate, right, title and interest of Trustor
of, in and to all water stock, water permits and other water rights relating to
the Site;

        (K)  TOGETHER WITH all oil and gas and other mineral rights, if any, in
or pertaining to the Site and all royalty, leasehold and other rights of Trustor
pertaining thereto;

        (L)  TOGETHER WITH any and all monies and other property, real or
personal, which may from time to time be subjected to the lien hereof by Trustor
or by anyone on its behalf or with its consent, or which may come into the
possession or be subject to the control of Trustee or Beneficiary pursuant to
this Deed of Trust, the Commitment Letter, the Credit Agreement or any other
Loan Document (including any Security Document), including, without limitation,
any Protective Advances (as defined in Section 4.2 hereof) under this Deed of
Trust; and all of Trustor's right, title, and interest in and to all extensions,
improvements, betterments, renewals, substitutes for and replacements of, and
all additions, accessions, and appurtenances to, any of the foregoing that
Trustor may subsequently acquire or obtain by any means, or construct, assemble,
or

S-9

--------------------------------------------------------------------------------




otherwise place on any of the Trust Estate, and all conversions of any of the
foregoing; it being the intention of Trustor that all property hereafter
acquired by Trustor and required by the Commitment Letter, the Credit Agreement,
any other Loan Document (including any Security Document) or this Deed of Trust
to be subject to the lien of this Deed of Trust or intended so to be shall
forthwith upon the acquisition thereof by Trustor be subject to the lien of this
Deed of Trust as if such property were now owned by Trustor and were
specifically described in this Deed of Trust and granted hereby or pursuant
hereto, and Trustee and Beneficiary are hereby authorized, subject to Nevada
Gaming Laws and other applicable laws, to receive any and all such property as
and for additional security for the obligations secured or intended to be
secured hereby. Trustor agrees to take any action as may reasonably be necessary
to evidence and perfect such liens or security interests, including, without
limitation, the execution of any documents necessary to evidence and perfect
such liens or security interests;

        (M) TOGETHER WITH, to the extent permitted by applicable laws, any and
all Accounts Receivable and all royalties, earnings, income, proceeds, products,
rents, revenues, reversions, remainders, issues, profits, avails, production
payments, and other benefits directly or indirectly derived or otherwise arising
from any of the foregoing, all of which are hereby assigned to Beneficiary, who,
except as otherwise expressly provided in this Deed of Trust (including the
provisions of Section 1.13 hereof), is authorized to collect and receive the
same, to give receipts and acquittances therefor and to apply the same to the
Obligations secured hereunder, whether or not then due and payable;

        (N)  TOGETHER WITH Proceeds of the foregoing property described in
Granting Clauses (A) through (M);

        (O)  TOGETHER WITH Trustor's rights further to assign, sell, lease,
encumber or otherwise transfer or dispose of the property described in Granting
Clauses (A) through (N) inclusive, above, for debt or otherwise;

        (P)  TOGETHER WITH any right of Trustor to elect to terminate the
Subject Leases or remain in possession of the Leased Premises pursuant to 11
U.S.C. section 365(h)(1) or any similar provision of applicable law and any
possessory rights of Trustor in the Leased Premises pursuant to 11 U.S.C.
section 365(h)(2) or any other similar provision of applicable law; and

        (Q)  EXPRESSLY EXCLUDING, HOWEVER, any assets expressly excluded from
the definition of "Collateral" in the Credit Agreement.

        Trustor, for itself and its successors and assigns, covenants and agrees
to and with Trustee that, at the time or times of the execution of and delivery
of these presents or any instrument of further assurance with respect thereto,
Trustor has good right, full power and lawful authority to assign, grant,
convey, warrant, transfer, bargain or sell its interests in the Trust Estate in
the manner and form as aforesaid, and that the Trust Estate is free and clear of
all liens and encumbrances whatsoever, except Permitted Liens, and Trustor shall
warrant and forever defend the above-bargained property in the quiet and
peaceable possession of Trustee and its successors and assigns against all and
every person or persons lawfully or otherwise claiming or to claim the whole or
any part thereof, except for Permitted Liens. Trustor agrees that any greater
title to the Trust Estate hereafter acquired by Trustor during the term hereof
shall be automatically subject hereto.

S-10

--------------------------------------------------------------------------------




ARTICLE ONE

COVENANTS OF TRUSTOR


        The Beneficiary and the Banks have been induced to enter into the
Commitment Letter, the Credit Agreement and the other Loan Documents and to make
advances of loans thereunder on the basis of the following material covenants,
all agreed to by Trustor:

        1.1    Performance of Loan Documents.    Trustor shall perform, observe
and comply with each and every provision hereof, and with each and every
provision contained in the Loan Documents and shall promptly pay to the
Administrative Agent or the Disbursement Agent, as applicable, when payment
shall become due, the principal with interest thereon and all other sums
required to be paid by Trustor under this Deed of Trust and the other Loan
Documents.

        1.2    General Representations, Covenants and Warranties.    Trustor
represents, covenants and warrants that: (a) Trustor has good and marketable
title to an indefeasible fee estate in the Site (other than the Leased Premises)
and a valid leasehold interest in the Leased Premises, free and clear of all
encumbrances except Permitted Encumbrances, and that it has the right to hold,
occupy and enjoy its interest in the Trust Estate, and has good right, full
power and lawful authority to subject the Trust Estate to the Lien of this Deed
of Trust and pledge the same as provided herein and Beneficiary may at all times
peaceably and quietly enter upon, hold, occupy and enjoy the entire Trust Estate
in accordance with the terms hereof; (b) Trustor is not Insolvent and no
bankruptcy or insolvency proceedings are pending or contemplated by or, to the
best of Trustor's knowledge, threatened against Trustor; (c) all costs arising
from construction of any Improvements, the performance of any labor and the
purchase of all Tangible Collateral and Improvements have been or shall be paid
when due (subject to the provisions of the Disbursement Agreement, the Credit
Agreement and this Deed of Trust); (d) the Land has frontage on, and direct
access for ingress and egress to dedicated street(s); (e) Trustor shall at all
times conduct and operate the Trust Estate in a manner so as not to lose, or
permit its affiliate to lose, the right to conduct gaming activities at the
Project; (f) no material part of the Trust Estate has been damaged, destroyed,
condemned or abandoned, other than those portions of the Trust Estate that
(i) have been the subject of condemnation proceedings that have resulted in the
conveyance of such portion of the Trust Estate to the Trustor or (ii) have been
demolished in furtherance of the development of the Project as contemplated
under the Disbursement Agreement; (g) no part of the Trust Estate is the subject
of condemnation proceedings and Trustor has no knowledge of any contemplated or
pending condemnation proceeding with respect to any portion of the Trust Estate;
and (h) Trustor acknowledges and agrees that it presently may use, and in the
past may have used, one or more of the trade or fictitious names, "Le Reve",
"Wynn Collection", "Wynn Resorts" and "Desert Inn" and in each case variations
thereof (collectively, the "Enumerated Names") in connection with the operation
of the business at the Trust Estate, and Trustor further represents and warrants
that the Enumerated Names are the only such trade or fictitious names Trustor
has so used. For all purposes under this Deed of Trust it shall be deemed that
the term "Trustor" includes all trade or fictitious names that Wynn Las
Vegas, LLC (or any successor or assign thereof) now or hereafter uses, or has in
the past used, including, without limitation, the Enumerated Names, with the
same force and effect as if this Deed of Trust had been executed in all such
names (in addition to "Wynn Las Vegas, LLC").

        1.3    Compliance with Legal Requirements.    Except as provided in the
Credit Agreement, Trustor shall promptly, fully, and faithfully comply in all
material respects with all Legal Requirements and shall cause all portions of
the Trust Estate and its use and occupancy to fully comply in all material
respects with Legal Requirements at all times, whether or not such compliance
requires work or remedial measures that are ordinary or extraordinary, foreseen
or unforeseen, structural or nonstructural, or that interfere with the use or
enjoyment of the Trust Estate.

        1.4    Taxes.    Except as otherwise permitted by the Credit Agreement
and the Disbursement Agreement, (a) Trustor shall pay all Impositions as they
become due and payable and shall deliver to

S-11

--------------------------------------------------------------------------------


Beneficiary promptly upon Beneficiary's request, evidence satisfactory to
Beneficiary that the Impositions have been paid or are not delinquent;
(b) Trustor shall not suffer to exist, permit or initiate the joint assessment
of the real and personal property, or any other procedure whereby the lien of
the real property taxes and the lien of the personal property taxes shall be
assessed, levied or charged to the Land as a single lien, except as may be
required by law; and (c) in the event of the passage of any law deducting from
the value of real property for the purposes of taxation any lien thereon, or
changing in any way the taxation of deeds of trust or obligations secured
thereby for state or local purposes, or the manner of collecting such taxes and
imposing a tax, either directly or indirectly, on this Deed of Trust, the Notes
or the other Loan Documents, Trustor shall pay all such taxes.

        1.5    Insurance.    

        (a)    Hazard Insurance Requirements and Proceeds.    

        (1)    Hazard Insurance.    Trustor shall at its sole expense obtain
for, deliver to, assign and maintain for the benefit of Beneficiary, during the
term of this Deed of Trust, insurance policies insuring the Trust Estate and
liability insurance policies, all in accordance with the requirements of the
Credit Agreement and the Disbursement Agreement (while in effect). Trustor shall
pay promptly when due any premiums on such insurance policies and on any
renewals thereof. In the event of the foreclosure of this Deed of Trust or any
other transfer of title to the Trust Estate in partial or complete
extinguishment of the indebtedness and other sums secured hereby, all right,
title and interest of Beneficiary in and to all insurance policies and renewals
thereof then in force shall pass to the purchaser or grantee.

        (2)    Handling of Proceeds.    All Proceeds from any insurance policies
shall be collected, held, handled and disbursed in accordance with the
provisions of the Credit Agreement and the Disbursement Agreement (while in
effect). All proceeds of insurance allocable to Trustor, as owner or lessee of
the Site, and attributable to business interruption insurance shall be
collected, held, handled and disbursed in accordance with the provisions of the
Credit Agreement and the Disbursement Agreement. Any such proceeds disbursed to
Beneficiary shall be applied to pay amounts then due and payable under this Deed
of Trust. The balance shall be retained by Beneficiary or its designee in an
interest bearing or other investment account approved by Beneficiary, which
account Trustor hereby pledges to Beneficiary to secure the Obligations.
Disbursements shall be permitted from such account to pay expenses reasonably
incurred by Trustor in owning and operating the Trust Estate, as reasonably
approved by Beneficiary.

        (b)    Compliance with Insurance Policies.    Trustor shall not violate
or permit to be violated any of the conditions or provisions of any policy of
insurance required by the Credit Agreement, the Disbursement Agreement (while in
effect) or this Deed of Trust and Trustor shall so perform and satisfy the
requirements of the companies writing such policies that, at all times,
companies of good standing shall be willing to write and/or continue such
insurance. Trustor further covenants to promptly send to Beneficiary all notices
relating to any violation of such policies or otherwise affecting Trustor's
insurance coverage or ability to obtain and maintain such insurance coverage.

        1.6    Condemnation.    Beneficiary is hereby authorized, at its option,
to commence, appear in and prosecute in its own or Trustor's name any action or
proceeding relating to any condemnation and to settle or compromise any claim in
connection therewith, and Trustor hereby appoints Beneficiary as its
attorney-in-fact to take any action in Trustor's name pursuant to Beneficiary's
rights hereunder. Immediately upon obtaining knowledge of the institution of any
proceedings for the condemnation of the Trust Estate or any portion thereof,
Trustor shall notify the Trustee and Beneficiary of the pendency of such
proceedings. Trustor from time to time shall execute and deliver to Beneficiary
all instruments requested by it to permit such participation; provided, however,
that such instruments shall be deemed as supplemental to the foregoing grant of
permission to Trustee and Beneficiary, and unless

S-12

--------------------------------------------------------------------------------

otherwise required, the foregoing permission shall, without more, be deemed
sufficient to permit Trustee and/or Beneficiary to participate in such
proceedings on behalf of Trustor. All such compensation awards, damages, claims,
rights of action and Proceeds, and any other payments or relief, and the right
thereto, are, whether paid to Beneficiary or Trustor or a third party trustee,
included in the Trust Estate. Beneficiary, after deducting therefrom all its
expenses, including reasonable attorneys fees, shall apply all Proceeds paid
directly to it in accordance with the provisions of the Credit Agreement. All
Proceeds paid directly to the Trustor shall be applied, if received by Trustor
prior to the Final Completion Date, in accordance with the Disbursement
Agreement and, if received on or after the Final Completion Date, in accordance
with the Credit Agreement. To the extent that any condemnation proceeds are not
required to be applied towards restoration of the improvements upon the Site,
then Beneficiary shall have the right to apply said condemnation proceeds
towards repayment of the Obligations. Trustor hereby waives any rights it may
have under NRS 37.115, as amended or recodified from time to time.

        1.7    Care of Trust Estate.    

        (a)  Trustor shall preserve and maintain the Trust Estate in good
condition and repair. Trustor shall not permit, commit or suffer to exist any
waste, impairment or deterioration of the Trust Estate or of any part thereof
that in any manner materially impairs Beneficiary's security hereunder and shall
not take any action which will increase the risk of fire or other hazard to the
Trust Estate or to any part thereof.

        (b)  Except for Permitted Dispositions, no material part of the
Improvements or Tangible Collateral that are part of the Trust Estate shall be
removed, demolished or materially altered, without the prior written consent of
Beneficiary, which consent shall not be unreasonably withheld or delayed.
Trustor shall have the right, without such consent, to remove and dispose of
free from the lien of this Deed of Trust any part of the Improvements or
Tangible Collateral that are part of the Trust Estate as from time to time may
become worn out or obsolete or otherwise not useful in connection with the
operation of the Trust Estate, provided that either (i) such removal or
disposition does not materially affect the value of the Trust Estate or
(ii) prior to or promptly following such removal, any such property shall be
replaced with other property of substantially equal utility and of a value at
least substantially equal to that of the replaced property when first acquired
and free from any security interest of any other person (subject only to
Permitted Liens), and by such removal and replacement Trustor shall be deemed to
have subjected such replacement property to the lien of this Deed of Trust.

        (c)  Notwithstanding the foregoing provisions of this Section 1.7, the
Trustor may develop the Project in the manner contemplated by the Disbursement
Agreement, the Credit Agreement and the other Loan Documents.

        1.8    Leases.    

        (a)  Trustor represents, warrants and covenants that:

          (i)  as of the date hereof, Trustor has not entered into any Space
Leases;

        (ii)  except for the assignment effected hereby and in the other
Financing Agreements, Trustor has not executed any assignment or pledge of any
of the Space Leases, the Rents, or of Trustor's right, title and interest in the
same; and

        (iii)  this Deed of Trust does not and will not constitute a violation
or default under any Space Lease, and is and shall at all times constitute a
valid lien on Trustor's interests in the Space Leases.

S-13

--------------------------------------------------------------------------------




        (b)  Trustor shall not enter into any Space Lease or any modifications
or amendments to any Space Lease, either orally or in writing, unless such Space
Lease complies with the requirements of the Credit Agreement.

        (c)  After an Event of Default, upon the request of Administrative Agent
Trustor shall deliver to Beneficiary executed copies of all Space Leases.

        1.9    Further Encumbrance.    

        (a)  Trustor covenants that at all times prior to the discharge of the
Credit Agreement and the Notes, except for Permitted Liens and Permitted
Dispositions, Trustor shall neither make nor suffer to exist, nor enter into any
agreement for, any sale, assignment, exchange, mortgage, transfer, Lien,
hypothecation or encumbrance of all or any part of the Trust Estate, including,
without limitation, the Rents. As used herein, "transfer" includes the actual
transfer or other disposition, whether voluntary or involuntary, by law, or
otherwise, except those transfers specifically permitted herein, provided,
however, that "transfer" shall not include the granting of utility or other
beneficial easements with respect to the Trust Estate which have been or are
granted by Trustor and are reasonably necessary to the construction, maintenance
or operation of the Project.

        (b)  Any Permitted Lien consisting of the lien of a deed of trust which
is junior to the lien of the Loan Documents (including the Security Documents)
(a "Subordinate Deed of Trust") shall be permitted hereunder so long as there
shall have been delivered to Beneficiary, not less than thirty (30) days prior
to the date thereof, a copy thereof which shall contain express covenants in
form and substance satisfactory to Beneficiary to the effect that: (i) the
Subordinate Deed of Trust is in all respects subject and subordinate to this
Deed of Trust; (ii) if any action or proceeding shall be brought to foreclose
the Subordinate Deed of Trust (regardless of whether the same is a judicial
proceeding or pursuant to a power of sale contained therein), no tenant of any
portion of the Trust Estate shall be named as a party defendant nor shall any
action be taken with respect to the Trust Estate which would terminate any
occupancy or tenancy of the Trust Estate, or any portion thereof, without the
consent of Beneficiary; (iii) any Rents, if collected through a receiver or by
the holder of the Subordinate Deed of Trust, shall be applied first to the
obligations secured by this Deed of Trust, including principal and interest due
and owing on or to become due and owing on the Notes or the other Loan
Documents, and then to the payment of maintenance expenses, operating charges,
taxes, assessments, and disbursements incurred in connection with the ownership,
operation, and maintenance of the Trust Estate; and (iv) if any action or
proceeding shall be brought to foreclose the Subordinate Deed of Trust, prompt
notice of the commencement thereof shall be given to Beneficiary.

        (c)  Trustor agrees that in the event the ownership of the Trust Estate
or any part thereof becomes vested in a person other than Trustor, Beneficiary
may, without notice to Trustor, deal in any way with such successor or
successors in interest with reference to this Deed of Trust, the Notes, the
other Loan Documents and other Obligations hereby secured without in any way
vitiating or discharging Trustor's or any guarantor's, surety's or endorser's
liability hereunder or upon the obligations hereby secured. No sale of the Trust
Estate and no forbearance to any person with respect to this Deed of Trust and
no extension to any person of the time for payment of the Notes or other payment
obligations under the Loan Documents (whether principal and interest payments or
otherwise), and other sums hereby secured given by Beneficiary shall operate to
release, discharge, modify, change or affect the original liability of Trustor,
or such guarantor, surety or endorser either in whole or in part.

        (d)  If Trustor shall fail to make any payment required to be made by it
under any FF&E Financing Agreement, except where Trustor is contesting such
payment in good faith, then the Beneficiary shall be entitled to make such
payment on Trustor's behalf and any and all sums so

S-14

--------------------------------------------------------------------------------




expended by the Beneficiary shall be secured by this Deed of Trust and shall be
repaid by Trustor upon demand, together with interest thereon at the interest at
the rate applicable to overdue principal set forth in the Credit Agreement from
the date of advance.

        1.10    Partial Releases of Trust Estate.    

        (a)  Trustor may from time to time make a Permitted Disposition
including, but not limited to, (i) transferring a portion of the Trust Estate
(including any temporary taking) to any person legally empowered to exercise the
power of eminent domain, or pursuant to dedication agreements that are now in
effect or entered into in the future in connection with the development of the
Project, (ii) granting utility easements reasonably necessary or desirable for
the construction and/or operation of the Project, which grant or transfer is for
the benefit of the Trust Estate, or (iii) transferring all or a portion of the
Trust Estate as permitted pursuant to the Disbursement Agreement or the other
Loan Documents. In each such case, Beneficiary shall execute and deliver any
instruments necessary or appropriate to effectuate or confirm any such transfer
or grant, free from the lien of this Deed of Trust, provided, however, that
Beneficiary shall execute a lien release or subordination agreement, as
appropriate, for matters described in clauses (i) and (iii) above only if:

        (A)  Such transfer, grant or release is not prohibited by the Credit
Agreement and all conditions precedent contained in the Credit Agreement for
such transfer, grant or release, if any, shall have been satisfied; and

        (B)  Beneficiary and Trustee shall have received a counterpart of the
instrument pursuant to which such transfer, grant or release is to be made, and
each instrument which Beneficiary or Trustee is requested to execute in order to
effectuate or confirm such transfer, grant or release.

        (b)  Any consideration received for a transfer to any person empowered
to exercise the right of eminent domain shall be subject to Section 1.6 hereof.

        1.11    Further Assurances.    

        (a)  At its sole cost and without expense to Trustee or Beneficiary, and
subject in all events to compliance with the Nevada Gaming Laws and other
applicable Legal Requirements, Trustor shall do, execute, acknowledge and
deliver any and all such further acts, deeds, conveyances, notices, requests for
notices, financing statements, continuation statements, certificates,
assignments, notices of assignments, agreements, instruments and further
assurances, and shall mark any chattel paper, deliver any chattel paper or
instruments to Beneficiary and take any other actions that are necessary,
prudent, or reasonably requested by Beneficiary or Trustee to perfect or
continue the perfection and first priority of Beneficiary's security interest in
the Trust Estate, to protect the Trust Estate against the rights, claims, or
interests of third persons other than holders of Permitted Liens or to effect
the purposes of this Deed of Trust, including the security agreement and the
absolute assignment of Rents contained herein, or for the filing, registering or
recording thereof.

        (b)  Trustor shall forthwith upon the execution and delivery of this
Deed of Trust, and thereafter from time to time, cause this Deed of Trust and
each instrument of further assurance to be filed, indexed, registered, recorded,
given or delivered in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to protect the
lien hereof upon, and the title of Trustee and/or Beneficiary to, the Trust
Estate.

        (c)  Upon any modification of the boundaries of the Leased Premises (or
any portion thereof), Trustor, at Trustor's expense, shall notify Beneficiary
and amend this Deed of Trust to reflect an accurate description of the Leased
Premises (or such portion thereof). In connection therewith, Trustor shall
provide Beneficiary with such title insurance endorsements to Beneficiary's

S-15

--------------------------------------------------------------------------------




ALTA extended coverage Lender's Policy(ies) of Title Insurance as Beneficiary
may reasonably request.

        1.12    Security Agreement and Financing Statements.    Trustor (as
debtor) hereby grants to Beneficiary (as creditor and secured party) a present
and future security interest in all Tangible Collateral, Intangible Collateral,
FF&E, Improvements, all other personal property now or hereafter owned or leased
by Trustor or in which Trustor has or will have any interest, to the extent that
such property constitutes a part of the Trust Estate (whether or not such items
are stored on the premises or elsewhere), Proceeds of the foregoing comprising a
portion of the Trust Estate and all products, substitutions, and accessions
therefor and thereto, subject to Beneficiary's rights to treat such property as
real property as herein provided (collectively, the "Personal Property").
Trustor shall execute and/or deliver any and all documents and writings,
including without limitation financing statements pursuant to the UCC, as may be
necessary or prudent to preserve and maintain the priority of the security
interest granted hereby on property which may be deemed subject to the foregoing
security agreement or as Beneficiary may reasonably request, and shall pay to
Beneficiary on demand any reasonable expenses incurred by Beneficiary in
connection with the preparation, execution and filing of any such documents.
Trustor hereby authorizes and empowers Beneficiary to file, on Trustor's behalf,
all financing statements and refiling and continuations thereof as advisable to
create, preserve and protect said security interest. Trustor acknowledges and
agrees that it is not authorized to, and will not, authenticate or file, or
authorize the filing of, any financing statements or other record with respect
to the Personal Property (including any amendments thereto, or continuation or
termination statements thereof), except as permitted by the Credit Agreement.
Trustor approves and ratifies any filing or recording of records made by or on
behalf of Beneficiary in connection with the perfection of the security interest
in favor of Beneficiary hereunder. This Deed of Trust constitutes both a real
property deed of trust and a "security agreement," within the meaning of the
UCC, and the Trust Estate includes both real and personal property and all other
rights and interests, whether tangible or intangible in nature, of Trustor in
the Trust Estate. Trustor by executing and delivering this Deed of Trust has
granted to Beneficiary, as security of the Obligations, a security interest in
the Trust Estate.

        (a)    Fixture Filing.    Without in any way limiting the generality of
the immediately preceding paragraph or of the definition of the Trust Estate,
this Deed of Trust constitutes a fixture filing under Sections 9-334 and 9-502
of the UCC (NRS 104.9334 and 104.9502). For such purposes, (i) the "debtor" is
Trustor and its address is the address given for it in the initial paragraph of
this Deed of Trust; (ii) the "secured party" is Beneficiary, and its address for
the purpose of obtaining information is the address given for it in the initial
paragraph of this Deed of Trust; (iii) the real estate to which the fixtures are
or are to become attached is Trustor's interest in the Site; and (iv) the record
owner of such real estate or interests therein is Trustor (with respect to the
Land and as the lessor under the Subject Leases).

        (b)    Remedies.    This Deed of Trust shall be deemed a security
agreement as defined in the UCC and the remedies for any violation of the
covenants, terms and conditions of the agreements herein contained shall include
any or all of (i) those prescribed herein, and (ii) those available under
applicable law, and (iii) those available under the UCC, all at Beneficiary's
sole election. In addition, a photographic or other reproduction of this Deed of
Trust shall be sufficient as a financing statement for filing wherever filing
may be necessary to perfect or continue the security interest granted herein.

        (c)    Derogation of Real Property.    It is the intention of the
parties that the filing of a financing statement in the records normally having
to do with personal property shall never be construed as in anyway derogating
from or impairing the express declaration and intention of the parties hereto as
hereinabove stated that everything used in connection with the production of
income from the Trust Estate and/or adapted for use therein and/or which is
described or reflected in this Deed of Trust is, and at all times and for all
purposes and in all proceedings both legal or

S-16

--------------------------------------------------------------------------------




equitable, shall be regarded as part of the real property encumbered by this
Deed of Trust irrespective of whether (i) any such item is physically attached
to the Improvements, (ii) serial numbers are used for the better identification
of certain equipment items capable of being thus identified in a recital
contained herein or in any list filed with Beneficiary, or (iii) any such item
is referred to or reflected in any such financing statement so filed at any
time. It is the intention of the parties that the mention in any such financing
statement of (1) rights in or to the proceeds of any fire and/or hazard
insurance policy, or (2) any award in eminent domain proceedings for a taking or
for loss of value, or (3) Trustor's interest as lessors in any present or future
Space Lease or rights to Rents, shall never be construed as in anyway altering
any of the rights of Beneficiary as determined by this Deed of Trust or
impugning the priority of Beneficiary's real property lien granted hereby or by
any other recorded document, but such mention in the financing statement is
declared to be for the protection of Beneficiary in the event any court or judge
shall at any time hold with respect to the matters set forth in the foregoing
clauses (1), (2) and (3) that notice of Beneficiary's priority of interest to be
effective against a particular class of persons, including but not limited to,
the federal government and any subdivisions or entity of the federal government,
must be filed in the UCC records.

        (d)    Priority; Permitted Financing of Tangible Collateral.    All
Personal Property of any nature whatsoever which is subject to the provisions of
this security agreement shall be purchased or obtained by Trustor in its name
and free and clear of any lien or encumbrance, except for Permitted Liens and
the lien hereof, for use only in connection with the business and operation of
the Project, and shall be and at all times remain free and clear of any lease or
similar arrangement, chattel financing, installment sale agreement, security
agreement and any encumbrance of like kind, so that Beneficiary's security
interest shall attach to and vest in Trustor for the benefit of Beneficiary,
with the priority herein specified, immediately upon the installation or use of
the Personal Property at the Site and Trustor warrants and represents that
Beneficiary's security interest in the Personal Property is a validly attached
and binding security interest, properly perfected and prior to all other
security interests therein except as otherwise permitted in this Deed of Trust.
The foregoing shall not be construed as limiting Trustor's rights to transfer
Personal Property pursuant to Permitted Dispositions or to obtain releases of
Personal Property from the Lien of this Deed of Trust pursuant to Section 1.10
hereof.

        (e)    Preservation of Contractual Rights of Collateral.    Trustor
shall, prior to delinquency, default, or forfeiture, perform all obligations and
satisfy all material conditions required on its part to be satisfied to preserve
its rights and privileges under any contract, lease, license, permit, or other
authorization (i) under which it holds any Tangible Collateral or (ii) which
constitutes part of the Intangible Collateral, except where Trustor is
contesting such obligations in good faith.

        (f)    Removal of Collateral.    Except for damaged or obsolete Tangible
Collateral which is either no longer usable or which is removed temporarily for
repair or improvement or removed for replacement on the Trust Estate with
Tangible Collateral of similar function or as otherwise permitted herein, none
of the Tangible Collateral shall be removed from the Trust Estate without
Beneficiary's prior written consent.

        (g)    Change of Name.    Trustor shall not change its corporate (or
other entity) or business name, or do business within the State of Nevada under
any name other than such name, or any trade name(s) other than those as to which
Trustor gives prior written notice to Beneficiary of its intent to use such
trade names, or any other business names (if any) specified in the financing
statements delivered to Beneficiary for filing in connection with the execution
hereof, without, in each case, providing Beneficiary with the additional
financing statement(s) and any other similar documents deemed reasonably
necessary by Beneficiary to assure that its security interest remains perfected
and of undiminished priority in all such Personal Property notwithstanding such
name change.

S-17

--------------------------------------------------------------------------------




        1.13    Assignment of Leases and Rents.    Subject to Nevada Gaming Laws
and other applicable Legal Requirements, the assignment of Leases and Rents set
out above in Granting Clause (G) shall constitute an absolute and present
assignment to Beneficiary, subject to the license herein given to Trustor to
collect the Rents, and shall be fully operative without any further action on
the part of any party, and specifically Beneficiary shall be entitled upon the
occurrence of an Event of Default hereunder to all Rents and to enter upon the
Site and the Improvements to collect such Rents, provided, however, that
Beneficiary shall not be obligated to take possession of the Trust Estate, or
any portion thereof. The absolute assignment contained in Granting Clause (G)
shall not be deemed to impose upon Beneficiary any of the obligations or duties
of Trustor provided in any such Space Lease (including, without limitation, any
liability under the covenant of quiet enjoyment contained in any lease in the
event that any lessee shall have been joined as a party defendant in any action
to foreclose this Deed of Trust and shall have been barred and foreclosed
thereby of all right, title and interest and equity of redemption in the Trust
Estate or any part thereof).

        1.14    Expenses.    

        (a)  Trustor shall pay when due and payable all out-of-pocket costs,
including without limitation, those reasonable appraisal fees, recording fees,
taxes, abstract fees, title policy fees, escrow fees, attorneys' and paralegal
fees, travel expenses, fees for inspecting architect(s) and engineer(s) and all
other costs and expenses of every character which may hereafter be incurred by
Beneficiary or any assignee of Beneficiary in connection with the preparation
and execution of the Commitment Letter, the Credit Agreement and the other Loan
Documents (including the Security Documents) or instruments, agreements or
documents of further assurance, the funding of the indebtedness secured hereby,
and the enforcement of any Loan Document (including any Security Document).
Other than costs associated with the enforcement of any Loan Document, all such
costs shall be itemized in reasonable detail; and

        (b)  Trustor shall, upon demand by Beneficiary, reimburse Beneficiary or
any assignee of Beneficiary for all such reasonable expenses which have been
incurred or which shall be incurred by it; and

        (c)  Trustor shall indemnify Beneficiary with respect to any transaction
or matter in any way connected with any portion of the Trust Estate, this Deed
of Trust, including any occurrence at, in, on, upon or about the Trust Estate
(including any personal injury, loss of life, or property damage), or Trustor's
use, occupancy, or operation of the Trust Estate, or the filing or enforcement
of any mechanic's lien, or otherwise caused in whole or in part by any act,
omission or negligence occurring on or at the Trust Estate, including failure to
comply with any Legal Requirement or with any requirement of this Deed of Trust
that applies to Trustor, except to the extent resulting from the gross
negligence, fraud or willful misconduct of Trustee or Beneficiary. If
Beneficiary is a party to any litigation as to which either Trustor is required
to indemnify Beneficiary (or is made a defendant in any action of any kind
against Trustor or relating directly or indirectly to any portion of the Trust
Estate) then, at Beneficiary's option, Trustor shall undertake Beneficiary's
defense, using counsel reasonably satisfactory to Beneficiary (and any
settlement shall be subject to Beneficiary's consent, which consent shall not be
unreasonably withheld), and in any case shall indemnify Beneficiary against such
litigation. Trustor shall pay all reasonable costs and expenses, including
reasonable legal costs, that Beneficiary pays or incurs in connection with any
such litigation. Any amount payable under any indemnity in this Deed of Trust
shall be a demand obligation, shall be added to, and become a part of, the
secured obligations under this Deed of Trust, shall be secured by this Deed of
Trust and, if not paid promptly following demand therefor (which demand shall,
unless associated with Loan Document enforcement actions, set forth in
reasonable detail an itemization of the amount so demanded) shall bear interest
at the interest rate specified in the Credit Agreement. Such indemnity shall
survive any release of this Deed of Trust and any foreclosure.

S-18

--------------------------------------------------------------------------------




        1.15    Beneficiary's Cure of Trustor's Default.    If Trustor defaults
hereunder in the payment of any tax, assessment, lien, encumbrance or other
Imposition, in its obligation to furnish insurance hereunder, or in the
performance or observance of any other covenant, condition or term of this Deed
of Trust or any other Financing Agreement or any FF&E Financing Agreement,
Beneficiary may, but is not obligated to, to preserve its interest in the Trust
Estate, perform or observe the same, and all payments made (whether such
payments are regular or accelerated payments) and reasonable costs and expenses
incurred or paid by Beneficiary in connection therewith shall become due and
payable immediately. The amounts so incurred or paid by Beneficiary, together
with interest thereon at the interest rate applicable to overdue principal set
forth in the Credit Agreement, from the date incurred until paid by Trustor,
shall be added to the indebtedness and secured by the lien of this Deed of
Trust. Beneficiary, is hereby empowered to enter and to authorize others to
enter upon the Site or any part thereof for the purpose of performing or
observing any such defaulted covenant, condition or term, without thereby
becoming liable to Trustor or any person in possession holding under Trustor. No
exercise of any rights under this Section 1.15 by Beneficiary shall cure or
waive any Event of Default or notice of default hereunder or invalidate any act
done pursuant hereto or to any such notice, but shall be cumulative of all other
rights and remedies.

        1.16    Use of Land.    Trustor covenants that the Trust Estate shall be
(i) used and operated in a manner consistent with the requirements of the Loan
Documents and (ii) open during such days and hours as are customarily observed
by casino-hotels located in Las Vegas, Nevada, reasonably consistent with the
provisions of the Credit Agreement.

        1.17    Compliance with Permitted Lien Agreements.    Trustor shall
comply with each and every material obligation contained in any agreement
pertaining to a Permitted Lien.

        1.18    Defense of Actions.    Trustor shall appear in and defend any
action or proceeding affecting or purporting to affect the security hereof or
the rights or powers of Beneficiary or Trustee, and shall pay all costs and
expenses, including cost of title search and insurance or other evidence of
title, preparation of survey, and reasonable attorneys' fees in any such action
or proceeding in which Beneficiary or Trustee may appear or may be joined as a
party and in any suit brought by Beneficiary based upon or in connection with
this Deed of Trust or any Loan Document. Nothing contained in this section
shall, however, limit the right of Beneficiary to appear in such action or
proceeding with counsel of its own choice, either on its own behalf or on behalf
of Trustor.

        1.19    Affiliates.    

        (a)    Subject to Trust Deed.    Subject to compliance with the
requirements of applicable Nevada Gaming Laws, Trustor shall cause all of its
Affiliates in any way involved with the operation of the Trust Estate or the
Project to observe the covenants and conditions of this Deed of Trust to the
extent necessary to give the full intended effect to such covenants and
conditions and to protect and preserve the security of Beneficiary hereunder.

        (b)    Restriction on Use of Subsidiary or Affiliate.    Except as
permitted under the Credit Agreement, the Notes or the other Loan Documents
(including any Security Document), Trustor shall not use any Affiliate in the
operation of the Trust Estate or the Project if such use would in any way impair
the security for the Notes and the other Loan Documents or circumvent any
covenant or condition of this Deed of Trust or of any other Loan Document.

        1.20    Title Insurance.    On the Closing Date, Trustor shall cause to
be delivered to Trustee at Trustor's expense, one or more ALTA extended coverage
Lender's Policies of Title Insurance showing fee title to the real property
situated in the County of Clark, State of Nevada, more specifically described in
Schedule A attached hereto, vested in Trustor and the lien of this Deed of Trust
to be a perfected lien, prior to any and all encumbrances other than Permitted
Encumbrances (excluding, however, any such non-Permitted Encumbrances for which
the Title Insurer has agreed to provide an endorsement or affirmative coverage
protecting the lien of this Deed of Trust against such non-Permitted
Encumbrances).

S-19

--------------------------------------------------------------------------------



        1.21    Leasehold Estates.    Trustor represents, covenants and
warrants: (a) that the Subject Leases are in full force and effect and
unmodified; (b) Trustor will defend the leasehold estate under each Subject
Lease for the entire remainder of the term set forth in each of the said Subject
Leases against all and every Person or Persons lawfully claiming, or who may
claim the same or any part thereof, subject to the payment of the rents in the
Subject Leases reserved and subject to the performance and observance of all of
the terms, covenants, conditions and warranties thereof; and (c) that there is
no uncured default under any Subject Lease or in the performance of any of the
terms, covenants, conditions or warranties thereof on the part of the lessor or
the lessee to be observed and performed and that no state of facts exist under a
Subject Lease which, with the lapse of time or giving of notice or both would
constitute a default thereunder.

        1.22    Payment of Subject Leases Expenses.    The Trustor shall pay or
cause to be paid on or prior to the date due all rents, additional rents and
other charges and Impositions payable by the lessor or the lessee under the
Subject Leases for which provision has not been made hereinbefore, when and as
often as the same shall become due and payable.

        1.23    Trustor's Covenants with Respect to Subject Leases.    

        (a)  Trustor shall at all times promptly and faithfully keep and
perform, or cause to be kept and performed, all the covenants and conditions
contained in the Subject Leases to be kept and performed by it under the Subject
Leases and in all respects conform to and comply with the terms and conditions
of the Subject Leases. Trustor shall, within ten days after written demand from
Beneficiary, deliver to Beneficiary proof of payment of all items that are
required to be paid by Trustor under the Subject Leases, including, without
limitation, rent, taxes, operating expenses and other charges. Trustor shall
promptly deliver to Beneficiary copies of all notices given with respect to or
which affect the Subject Leases including pleadings or notices of default given
under the Subject Leases. Trustor further covenants that it shall not do or
permit anything to occur or fail to occur which will impair or tend to impair
the security of this Deed of Trust or will be grounds for declaring a forfeiture
or termination of either Subject Lease, and upon any such failure as aforesaid,
Trustor shall be subject to all of the rights and remedies granted Beneficiary
in this Deed of Trust.

        (b)  Except as otherwise permitted in the Loan Documents, Trustor shall
not modify, extend or in any way alter the terms of the Subject Leases or cancel
or surrender said Subject Leases or reject the Subject Leases in a case pending
under the Bankruptcy Code, or waive, execute, condone or in anyway release or
discharge the lessor thereunder of or from the obligations, covenants,
conditions and agreements by said lessor to be done and performed; and Trustor
does expressly release, relinquish and surrender unto Beneficiary all of its
rights, power and authority to cancel, surrender, amend, modify or alter in any
way the terms and provisions of the Subject Leases and any attempt on the part
of Trustor to exercise any such right without the written approval and consent
of Beneficiary thereto being first had and obtained shall constitute an Event of
Default under the terms hereof and the other Loan Documents Documents and all
Obligations and other sums secured hereby shall, at the option of Beneficiary,
become due and payable forthwith. If Trustor becomes a debtor under the
Bankruptcy Code, Trustor shall assume and assign the Subject Leases to
Beneficiary, and it further agrees that it shall not object to any request by
Beneficiary that the Subject Leases not be rejected, or that Beneficiary be
authorized to assume Trustor's rights under the Subject Leases.

        (c)  Trustor shall deliver to Beneficiary an original executed copy of
each Subject Lease, an estoppel certificate from the Lessor within ten (10) days
of request by Beneficiary and in such form and content as shall be satisfactory
to Beneficiary, as well as any and all documentary evidence received by it
showing compliance by Trustor with the provisions of the Subject Leases.

S-20

--------------------------------------------------------------------------------




        (d)  Trustor does hereby authorize and irrevocably appoint and
constitute Beneficiary as its true and lawful attorney-in-fact, which
appointment is coupled with an interest, in its name, place and stead, to, upon
the occurrence and during the continuance of an Event of Default, take any and
all actions deemed necessary or desirable by Beneficiary to perform and comply
with all the obligations of Trustor under the Subject Leases, and to do and take
upon the occurrence and during continuation of an Event of Default, but without
any obligation so to do or take, any action which Beneficiary deems reasonably
necessary to prevent or cure any default by Trustor under the Subject Leases, to
enter into and upon the Site, the Project or the Improvements or any part
thereof as provided in the Loan Documents in order to prevent or cure any
default of Trustor pursuant thereto, to the end that the rights of Trustor in
and to the leasehold estate created by the Subject Leases shall be kept free
from default.

        (e)  In the event of any failure by Trustor to perform or cause the
performance of any covenant on the part of lessor or lessee to be observed and
performed under the Subject Leases, the performance by Beneficiary on behalf of
Trustor of the applicable Subject Lease covenant shall not remove or waive, as
between Trustor and Beneficiary, the corresponding Event of Default under the
terms hereof and any amount so advanced by Beneficiary or any costs incurred in
connection therewith, with interest thereon at the interest rate applicable to
overdue principal under the Credit Agreement, shall constitute additional
Obligations secured hereby and be immediately due and payable.

        (f)    To the extent permitted by law, the price payable by Trustor, or
by any other party so entitled, in the exercise of the right of redemption, if
any, shall include all rents paid and other sums advanced by Beneficiary, on
behalf of Trustor, as lessee under the Subject Leases.

        (g)  Trustor shall use all reasonable efforts to enforce the obligations
of the lessor under the Subject Leases in a commercially reasonable manner.

        (h)  No release or forbearance of any of Trustor's obligations under the
Subject Leases by the lessor thereunder, shall release Trustor from any of its
obligations under this Deed of Trust.

        (i)    The lien of this Deed of Trust shall attach to all of Trustor's
rights and remedies at any time arising under or pursuant to section 365(h) of
the Bankruptcy Law, including, without limitation, all of Trustor's rights to
remain in possession of the Leased Premises. Trustor shall not elect to treat
the Subject Leases as terminated under section 365(h)(1) of the Bankruptcy Law,
and any such election shall be void.

          (i)  If pursuant to section 365(h)(2) of the Bankruptcy Law, Trustor
shall seek to offset against the rent reserved in the Subject Leases the amount
of any damages caused by the nonperformance by the lessor or any other party of
any of their respective obligations thereunder after the rejection by the lessor
or such other party of the Subject Leases under the Bankruptcy Law, then Trustor
shall, prior to effecting such offset, notify Beneficiary of its intent to do
so, setting forth the amount proposed to be so offset and the basis therefor.
Beneficiary shall have the right to object to all or any part of such offset
that, in the reasonable judgment of Beneficiary, would constitute a breach of
the Subject Leases, and in the event of such objection, Trustor shall not effect
any offset of the amounts found objectionable by Beneficiary. Neither
Beneficiary's failure to object as aforesaid nor any objection relating to such
offset shall constitute an approval of any such offset by Beneficiary.

        (ii)  If any action, proceeding, motion or notice shall be commenced or
filed in respect of the lessor under the Subject Leases or any other party or in
respect of the Subject Leases in connection with any case under the Bankruptcy
Law, then Beneficiary shall have the option to intervene in any such litigation
with counsel of Beneficiary's choice. Beneficiary may proceed in its own name in
connection with any such litigation, and Trustor agrees to execute any and

S-21

--------------------------------------------------------------------------------




all powers, authorizations, consents or other documents required by Beneficiary
in connection therewith.

        (iii)  Trustor shall, after obtaining knowledge thereof, promptly notify
Beneficiary of any filing by or against the lessor or any other party with an
interest in the Leased Premises of a petition under the Bankruptcy Law. Trustor
shall promptly deliver to Beneficiary, following receipt, copies of any and all
notices, summonses, pleadings, applications and other documents received by
Trustor in connection with any such petition and any proceedings relating
thereto.

        (iv)  If there shall be filed by or against Trustor a petition under the
Bankruptcy Law, and Trustor, as lessee under the Subject Leases, shall determine
to reject the Subject Leases pursuant to section 365(a) of the Bankruptcy Law,
then Trustor shall give Beneficiary a notice of the date on which Trustor shall
apply to the bankruptcy court for authority to reject the Subject Leases (such
notice to be no later than twenty (20) days prior to such date). Beneficiary
shall have the right, but not the obligation, to serve upon Trustor at any time
prior to the date on which Trustor shall so apply to the bankruptcy court a
notice stating that Beneficiary demands that Trustor assume and assign the
Subject Leases to Beneficiary pursuant to section 365 of the Bankruptcy Law. If
Beneficiary shall serve upon Trustor the notice described in the preceding
sentence, to the extent permitted by law Trustor shall not seek to reject the
Subject Leases and shall comply with the demand provided for in the preceding
sentence. In addition, effective upon the entry of an order for relief with
respect to Trustor under the Bankruptcy Law, Trustor hereby assigns and
transfers to Beneficiary a non-exclusive right to apply to the bankruptcy court
under section 365(d)(4) of the Bankruptcy Law for an order extending the period
during which the Subject Leases may be rejected or assumed; and shall
(a) promptly notify Beneficiary of any default by Trustor in the performance or
observance of any of the terms, covenants or conditions on the part of Trustor
to be performed or observed under the Subject Leases and of the giving of any
written notice by the lessor thereunder to Trustor of any such default, and
(b) promptly cause a copy of each written notice given to Trustor by the lessor
under the Subject Leases to be delivered to Beneficiary. Beneficiary may rely on
any notice received by it from any such lessor of any default by Trustor under
the Subject Leases and may take such action as may be permitted by law to cure
such default even though the existence of such default or the nature thereof
shall be questioned or denied by Trustor or by any Person on its behalf.

        (k)  Beneficiary shall have the right upon notice to Trustor to
participate in the adjustment and settlement of any insurance proceeds and in
the determination of any condemnation award under the Subject Leases to the
extent and in the manner provided in the Subject Leases.

        1.24    Rejection of Subject Leases.    

        To the extent applicable, if the lessor under the Subject Leases rejects
or disaffirms the Subject Leases or purports or seeks to disaffirm the Subject
Leases pursuant to any Bankruptcy Law, then:

        (a)  To the extent permitted by law, Trustor shall remain in possession
of the Leased Premises demised under the Subject Leases and shall perform all
acts reasonably necessary for Trustor to remain in such possession for the
unexpired term of such Subject Leases (including all renewals), whether the then
existing terms and provisions of such Subject Leases require such acts or
otherwise; and

        (b)  All the terms and provisions of this Deed of Trust and the Lien
created by this Deed of Trust shall remain in full force and effect and shall
extend automatically to all of Trustor's rights and remedies arising at any time
under, or pursuant to, Section 365(h) of the Bankruptcy Code, including all of
Trustor's rights to remain in possession of the Leased Premises.

S-22

--------------------------------------------------------------------------------





ARTICLE TWO

CREDIT AGREEMENT PROVISIONS


        2.1    Interaction with Credit Agreement    

        (a)    Incorporation by Reference.    All terms, covenants, conditions,
provisions and requirements of the Credit Agreement are incorporated by
reference in this Deed of Trust.

        (b)    Conflicts.    In the event of any conflict or inconsistency
between the provisions of this Deed of Trust and those of the Credit Agreement
or the Disbursement Agreement, the provisions of the Credit Agreement or the
Disbursement Agreement, as applicable, shall govern.

        2.2    Other Collateral.    This Deed of Trust is one of a number of
security agreements to secure the debt delivered by or on behalf of Trustor
pursuant to the Credit Agreement and the other Loan Documents (including the
Security Documents) and securing the Obligations secured hereunder. All
potential junior Lien claimants are placed on notice that, under any of the Loan
Documents (including the Security Documents) (including a separate future
unrecorded agreement between Trustor and Beneficiary), other collateral for the
Obligations secured hereunder (i.e., collateral other than the Trust Estate)
may, under certain circumstances, be released without a corresponding reduction
in the total principal amount secured by this Deed of Trust. Such a release
would decrease the amount of collateral securing the same indebtedness, thereby
increasing the burden on the remaining Trust Estate created and continued by
this Deed of Trust. No such release shall impair the priority of the lien of
this Deed of Trust. By accepting its interest in the Trust Estate, each and
every junior Lien claimant shall be deemed to have acknowledged the possibility
of, and consented to, any such release. Nothing in this paragraph shall impose
any obligation upon Beneficiary.


ARTICLE THREE

DEFAULTS


        3.1    Event of Default.    The term "Event of Default," wherever used
in this Deed of Trust, shall mean any of (i) one or more of the events of
default listed in the Credit Agreement (ii) so long as the Disbursement
Agreement is in effect, one or more of the events of default listed in the
Disbursement Agreement (whether any such event shall be voluntary or involuntary
or come about or be effected by operation of law or pursuant to or in compliance
with any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body) or (iii) if any "borrower" (as that
term is defined in NRS 106.310) who may send a notice pursuant to NRS
106.380(1), (x) delivers, sends by mail or otherwise gives, or purports to
deliver, send by mail or otherwise give, to a beneficiary under this Deeds of
Trust (A) any notice of an election to terminate the operation of this Deed of
Trust as security for any secured obligation, including, without limitation, any
obligation to repay any "future advance" (as defined in NRS 106.320) of
"principal" (as defined in NRS 106.345), or (B) any other notice pursuant to NRS
106.380(l), (y) records a statement pursuant to NRS 106.380(3), or (z) causes
this Deed of Trust, any secured obligation, or any Secured Party to be subject
to NRS 106.380(2), 106.380(3) or 106.400.


ARTICLE FOUR

REMEDIES


        4.1    Acceleration of Maturity.    If an Event of Default occurs,
Beneficiary may (except that such acceleration shall be automatic if the Event
of Default is caused by Trustor's Bankruptcy), in accordance with the Credit
Agreement, declare the Notes and other indebtedness under the Loan Documents and
all indebtedness or sums secured hereby, to be due and payable immediately, and
upon such declaration such principal and interest and other sums shall
immediately become due and payable without demand, presentment, notice or other
requirements of any kind (all of which Trustor waives)

S-23

--------------------------------------------------------------------------------

notwithstanding anything in this Deed of Trust or any Loan Document or
applicable law to the contrary.

        4.2    Protective Advances.    If Trustor fails to make any payment or
perform any other obligation under the Notes, Credit Agreement or any other
Financing Agreement, then without thereby limiting Beneficiary's other rights or
remedies, waiving or releasing any of Trustor's obligations, or imposing any
obligation on Beneficiary, Beneficiary may either advance any amount owing or
perform any or all actions that Beneficiary considers necessary or appropriate
to cure such default. All such advances shall constitute "Protective Advances"
and shall bear interest thereon at the interest rate applicable to overdue
principal set forth in the Credit Agreement from the date incurred until paid by
Trustor. No sums advanced or performance rendered by Beneficiary shall cure, or
be deemed a waiver of any Event of Default.

        4.3    Institution of Equity Proceedings.    If an Event of Default
occurs, Beneficiary may institute an action, suit or proceeding in equity for
specific performance of this Deed of Trust, the Notes or any other Loan Document
(including any Security Document), all of which shall be specifically
enforceable by injunction or other equitable remedy. Trustor waives any defense
based on laches or any applicable statute of limitations.

        4.4    Beneficiary's Power of Enforcement.    

        (a)  If an Event of Default occurs, Beneficiary shall be entitled, at
its option and in its sole and absolute discretion, to prepare and record on its
own behalf, or to deliver to Trustee for recording, if appropriate, written
declaration of default and demand for sale and written Notice of Breach and
Election to Sell (NRS 107.080(3)) (or other statutory notice) to cause the Trust
Estate to be sold to satisfy the obligations hereof, and in the case of delivery
to Trustee, Trustee shall cause said notice to be filed for record.

        (b)  After the lapse of such time as may then be required by law
following the recordation of said Notice of Breach and Election to Sell, and
notice of sale having been given as then required by law, including compliance
with any applicable Nevada Gaming Laws, Trustee without demand on Trustor, shall
sell the Trust Estate or any portion thereof at the time and place fixed by it
in said notice, either as a whole or in separate parcels, and in such order as
it may determine, at public auction to the highest bidder, of cash in lawful
money of the United States payable at the time of sale. Trustee may, for any
cause it deems expedient, postpone the sale of all or any portion of said
property until it shall be completed and, in every case, notice of postponement
shall be given by public announcement thereof at the time and place last
appointed for the sale and from time to time thereafter Trustee may postpone
such sale by public announcement at the time fixed by the preceding
postponement. Trustee shall execute and deliver to the purchaser its Deed, Bill
of Sale, or other instrument conveying said property so sold, but without any
covenant or warranty, express or implied. The recitals in such instrument of
conveyance of any matters or facts shall be conclusive proof of the truthfulness
thereof. Any person, including Beneficiary, may bid at the sale.

        (c)  After deducting all costs, fees and expenses of Trustee and of this
Deed of Trust, including, without limitation, costs of evidence of title and
reasonable attorneys' fees and other legal expenses of Trustee or Beneficiary in
connection with a sale, Trustee shall apply the proceeds of such sale to payment
of all sums expended under the terms hereof not then repaid, with accrued
interest at the rate applicable to overdue principal set forth in the Credit
Agreement to the payment of all other sums then secured hereby and the
remainder, if any, to the person or persons legally entitled thereto as provided
in NRS 40.462.

        (d)  Subject to compliance with applicable Nevada Gaming Laws, if any
Event of Default occurs, Beneficiary may, either with or without entry or taking
possession of the Trust Estate, and without regard to whether or not the
indebtedness and other sums secured hereby shall be due and without prejudice to
the right of Beneficiary thereafter to bring an action or proceeding to

S-24

--------------------------------------------------------------------------------




foreclose or any other action for any default existing at the time such earlier
action was commenced, proceed by any appropriate action or proceeding: (1) to
enforce payment of the Notes or other payment obligations under the Loan
Documents (whether principal and interest payments or otherwise), to the extent
permitted by law, or the performance of any term hereof or any other right;
(2) to foreclose this Deed of Trust in any manner provided by law for the
foreclosure of mortgages or deeds of trust on real property and to sell, as an
entirety or in separate lots or parcels, the Trust Estate or any portion thereof
pursuant to the laws of the State of Nevada or under the judgment or decree of a
court or courts of competent jurisdiction, and Beneficiary shall be entitled to
recover in any such proceeding all costs and expenses incident thereto,
including reasonable attorneys' fees in such amount as shall be awarded by the
court; (3) to exercise any or all of the rights and remedies available to it
under the Loan Documents; and (4) to pursue any other remedy available to it.
Beneficiary shall take action either by such proceedings or by the exercise of
its powers with respect to entry or taking possession, or both, as Beneficiary
may determine.

        (e)  The remedies described in this Section 4.4 may be exercised with
respect to all or any portion of the Personal Property, either simultaneously
with the sale of any real property encumbered hereby or independent thereof.
Beneficiary shall at any time be permitted to proceed with respect to all or any
portion of the Personal Property in any manner permitted by the UCC. Trustor
agrees that Beneficiary's inclusion of all or any portion of the Personal
Property (and all personal property that is subject to a security interest in
favor, or for the benefit, of Beneficiary) in a sale or other remedy exercised
with respect to the real property encumbered hereby, as permitted by the UCC, is
a commercially reasonable disposition of such property.

        4.5    Beneficiary's Right to Enter and Take Possession, Operate and
Apply Income.    

        (a)  Subject to compliance with applicable Nevada Gaming Laws, if an
Event of Default occurs, (i) Trustor, upon demand of Beneficiary, shall
forthwith surrender to Beneficiary the actual possession and, if and to the
extent permitted by law, Beneficiary itself, or by such officers or agents as it
may appoint, may enter and take possession of all the Trust Estate including the
Personal Property, without liability for trespass, damages or otherwise, and may
exclude Trustor and its agents and employees wholly therefrom and may have joint
access with Trustor to the books, papers and accounts of Trustor; and
(ii) Trustor shall pay monthly in advance to Beneficiary on Beneficiary's entry
into possession, or to any receiver appointed to collect the Rents, all Rents
then due and payable.

        (b)  If Trustor shall for any reason fail to surrender or deliver the
Trust Estate, the Personal Property or any part thereof after Beneficiary's
demand, Beneficiary may obtain a judgment or decree conferring on Beneficiary or
Trustee the right to immediate possession or requiring Trustor to deliver
immediate possession of all or part of such property to Beneficiary or Trustee
and Trustor hereby specifically consents to the entry of such judgment or
decree. Trustor shall pay to Beneficiary or Trustee, upon demand, all reasonable
costs and expenses of obtaining such judgment or decree and reasonable
compensation to Beneficiary or Trustee, their attorneys and agents, and all such
costs, expenses and compensation shall, until paid, be secured by the lien of
this Deed of Trust.

        (c)  Subject to compliance with applicable Nevada Gaming Laws, upon
every such entering upon or taking of possession, Beneficiary or Trustee may
hold, store, use, operate, manage and control the Trust Estate and conduct the
business thereof, and, from time to time in its sole and absolute discretion and
without being under any duty to so act:

        (1)  make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon and
purchase or otherwise acquire additional fixtures, personalty and other
property;

S-25

--------------------------------------------------------------------------------

        (2)  insure or keep the Trust Estate insured;

        (3)  manage and operate the Trust Estate and exercise all the rights and
powers of Trustor in their name or otherwise with respect to the same;

        (4)  enter into agreements with others to exercise the powers herein
granted Beneficiary or Trustee, all as Beneficiary or Trustee from time to time
may determine; and, subject to the absolute assignment of the Leases and Rents
to Beneficiary, Beneficiary or Trustee may collect and receive all the Rents,
including those past due as well as those accruing thereafter; and shall apply
the monies so received by Beneficiary or Trustee in such priority as Beneficiary
may determine to (1) the payment of interest and principal due and payable on
the Notes or the other Loan Documents, (2) the deposits for taxes and
assessments and insurance premiums due, (3) the cost of insurance, taxes,
assessments and other proper charges upon the Trust Estate or any part thereof;
(4) the compensation, expenses and disbursements of the agents, attorneys and
other representatives of Beneficiary or Trustee; and (5) any other charges or
costs required to be paid by Trustor under the terms hereof; and

        (5)  rent or sublet the Trust Estate or any portion thereof for any
purpose permitted by this Deed of Trust.

        Beneficiary or Trustee shall surrender possession of the Trust Estate
and the Personal Property to Trustor only when all that is due upon such
interest and principal, tax and insurance deposits, and all amounts under any of
the terms of the Credit Agreement or this Deed of Trust, shall have been paid
and all defaults made good. The same right of taking possession, however, shall
exist if any subsequent Event of Default shall occur and be continuing.

        4.6    Leases.    Beneficiary is authorized to foreclose this Deed of
Trust subject to the rights of any tenants of the Trust Estate, and the failure
to make any such tenants parties defendant to any such foreclosure proceedings
and to foreclose their rights shall not be, nor be asserted by Trustor to be, a
defense to any proceedings instituted by Beneficiary to collect the sums secured
hereby or to collect any deficiency remaining unpaid after the foreclosure sale
of the Trust Estate, or any portion thereof. Unless otherwise agreed by
Beneficiary in writing, all Space Leases executed subsequent to the date hereof,
or any part thereof, shall be subordinate and inferior to the lien of this Deed
of Trust; provided, however that (i) in accordance with the terms of the Credit
Agreement, Beneficiary may be required to execute a non-disturbance and
attornment agreement in connection with certain Space Leases; and (ii) from time
to time Beneficiary may execute and record among the land records of the
jurisdiction where this Deed of Trust is recorded, subordination statements with
respect to such of said Space Leases as Beneficiary may designate in its sole
discretion, whereby the Space Leases so designated by Beneficiary shall be made
superior to the lien of this Deed of Trust for the term set forth in such
subordination statement. From and after the recordation of such subordination
statements, and for the respective periods as may be set forth therein, the
Space Leases therein referred to shall be superior to the lien of this Deed of
Trust and shall not be affected by any foreclosure hereof. All such Space Leases
shall contain a provision to the effect that the Trustor and Space Lessee
recognize the right of Beneficiary to elect and to effect such subordination of
this Deed of Trust and consents thereto.

        4.7    Purchase by Beneficiary.    Upon any foreclosure sale (whether
judicial or nonjudicial), Beneficiary may bid for and purchase the property
subject to such sale and, upon compliance with the terms of sale, may hold,
retain and possess and dispose of such property in its own absolute right
without further accountability.

        4.8    Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.    Trustor agrees to the full extent permitted by law that if an Event of
Default occurs, neither Trustor nor anyone claiming through or under it shall or
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption laws now or hereafter in force, in order to
prevent or hinder the

S-26

--------------------------------------------------------------------------------


enforcement or foreclosure of this Deed of Trust or the absolute sale of the
Trust Estate or any portion thereof or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
Trustor for itself and all who may at any time claim through or under it, hereby
waives, to the full extent that it may lawfully so do, the benefit of all such
laws, and any and all right to have the assets comprising the Trust Estate
marshalled upon any foreclosure of the lien hereof and agrees that Trustee or
any court having jurisdiction to foreclose such lien may sell the Trust Estate
in part or as an entirety.

        4.9    Receiver.    If an Event of Default occurs, Beneficiary, to the
extent permitted by law and subject to compliance with all applicable Nevada
Gaming Laws, and without regard to the value, adequacy or occupancy of the
security for the indebtedness and other sums secured hereby, shall be entitled
as a matter of right if it so elects to the appointment of a receiver to enter
upon and take possession of the Trust Estate and to collect all Rents and apply
the same as the court may direct, and such receiver may be appointed by any
court of competent jurisdiction upon application by Beneficiary. Beneficiary may
have a receiver appointed without notice to Trustor or any third party, and
Beneficiary may waive any requirement that the receiver post a bond. Beneficiary
shall have the power to designate and select the Person who shall serve as the
receiver and to negotiate all terms and conditions under which such receiver
shall serve. Any receiver appointed on Beneficiary's behalf may be an Affiliate
of Beneficiary. The expenses, including receiver's fees, attorneys' fees, costs
and agent's compensation, incurred pursuant to the powers herein contained shall
be secured by this Deed of Trust. The right to enter and take possession of and
to manage and operate the Trust Estate and to collect all Rents, whether by a
receiver or otherwise, shall be cumulative to any other right or remedy
available to Beneficiary under this Deed of Trust or the other Loan Documents or
otherwise available to Beneficiary and may be exercised concurrently therewith
or independently thereof. Beneficiary shall be liable to account only for such
Rents (including, without limitation, security deposits) actually received by
Beneficiary, whether received pursuant to this section or any other provision
hereof. Notwithstanding the appointment of any receiver or other custodian,
Beneficiary shall be entitled as pledgee to the possession and control of any
cash, deposits, or instruments at the time held by, or payable or deliverable
under the terms of this Deed of Trust to, Beneficiary.

        4.10    Suits to Protect the Trust Estate.    Beneficiary shall have the
power and authority to institute and maintain any suits and proceedings as
Beneficiary, in its sole and absolute discretion, may deem advisable (a) to
prevent any impairment of the Trust Estate by any acts which may be unlawful or
in violation of this Deed of Trust, (b) to preserve or protect its interest in
the Trust Estate, or (c) to restrain the enforcement of or compliance with any
legislation or other Legal Requirement that may be unconstitutional or otherwise
invalid, if the enforcement of or compliance with such enactment, rule or order
might impair the security hereunder or be prejudicial to Beneficiary's interest.

        4.11    Proofs of Claim.    In the case of any receivership, Insolvency,
Bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceedings affecting Trustor, or, to the extent the same would result
in an Event of Default hereunder, any Subsidiary, or any guarantor, co-maker or
endorser of any of Trustor's obligations, its creditors or its property,
Beneficiary, to the extent permitted by law, shall be entitled to file such
proofs of claim or other documents as it may deem to be necessary or advisable
in order to have its claims allowed in such proceedings for the entire amount
due and payable by Trustor under the Notes or any other Loan Document (including
any Security Document), at the date of the institution of such proceedings, and
for any additional amounts which may become due and payable by Trustor after
such date.

        4.12    Trustor to Pay the Notes on Any Default in Payment; Application
of Monies by Beneficiary.    

        (a)  In case of a foreclosure sale of all or any part of the Trust
Estate and of the application of the proceeds of sale to the payment of the sums
secured hereby, Beneficiary shall be entitled to enforce payment from Trustor of
any additional amounts then remaining due and unpaid and to

S-27

--------------------------------------------------------------------------------

recover judgment against Trustor for any portion thereof remaining unpaid, with
interest at the rate applicable to overdue principal as set forth in the Credit
Agreement.

        (b)  Trustor hereby agrees to the extent permitted by law, that no
recovery of any judgment by Beneficiary or other action by Beneficiary and no
attachment or levy of any execution upon any Property of Trustor by Beneficiary
(other than a foreclosure of the entire Trust Estate hereunder) shall in any way
affect the Lien and security interest of this Deed of Trust upon the Trust
Estate or any part thereof or any Lien, rights, powers or remedies of
Beneficiary hereunder, but such Lien, rights, powers and remedies shall continue
unimpaired as before.

        (c)  Any monies collected or received by Beneficiary under this
Section 4.12 shall be first applied to the payment of reasonable compensation,
expenses and disbursements of the agents, attorneys and other representatives of
Beneficiary, and the balance remaining shall be applied to the payment of
amounts due and unpaid under the Notes and the other Loan Documents.

        (d)  The provisions of this section shall not be deemed to limit or
otherwise modify the provisions of any guaranty of the indebtedness evidenced by
the Notes or the other Loan Documents.

        4.13    Delay or Omission; No Waiver.    No delay or omission of
Beneficiary or any Bank to exercise any right, power or remedy upon any Event of
Default shall exhaust or impair any such right, power or remedy or shall be
construed to waive any such Event of Default or to constitute acquiescence
therein. Every right, power and remedy given to Beneficiary whether contained
herein or in the other Loan Documents or otherwise available to Beneficiary may
be exercised from time to time and as often as may be deemed expedient by
Beneficiary.

        4.14    No Waiver of One Default to Affect Another.    No waiver of any
Event of Default hereunder shall extend to or affect any subsequent or any other
Event of Default then existing, or impair any rights, powers or remedies
consequent thereon. If Beneficiary or the required percentage of the Banks (as
determined pursuant to the Credit Agreement), to the extent applicable under the
Credit Agreement, (a) grants forbearance or an extension of time for the payment
of any sums secured hereby; (b) takes other or additional security for the
payment thereof; (c) waives or does not exercise any right granted in the Notes,
the Credit Agreement, this Deed of Trust, the Disbursement Agreement or any
other Loan Document (including any Security Document); (d) releases any part of
the Trust Estate from the lien or security interest of this Deed of Trust or any
other instrument securing the Notes or the other Loan Documents; (e) consents to
the filing of any map, plat or replat of the Site (to the extent such consent is
required); (f) consents to the granting of any easement on the Site (to the
extent such consent is required); or (g) makes or consents to any agreement
changing the terms of this Deed of Trust or any other Loan Document
subordinating the lien or any charge hereof, no such act or omission shall
release, discharge, modify, change or affect the original liability of Trustor
under the Notes, this Deed of Trust or any other Loan Document (including any
Security Document) or otherwise, or any subsequent purchaser of the Trust Estate
or any part thereof or any maker, co-signer, surety or guarantor. No such act or
omission shall preclude Beneficiary from exercising any right, power or
privilege herein granted or intended to be granted in case of any Event of
Default then existing or of any subsequent Event of Default, nor, except as
otherwise expressly provided in an instrument or instruments executed by
Beneficiary, shall the lien or security interest of this Deed of Trust be
altered thereby, except to the extent expressly provided in any releases, maps,
easements or subordinations described in clause (d), (e), (f) or (g) above of
this Section 4.14. In the event of the sale or transfer by operation of law or
otherwise of all or any part of the Trust Estate, Beneficiary, without notice to
any person, firm or corporation, is hereby authorized and empowered to deal with
any such vendee or transferee with reference to the Trust Estate or the
indebtedness secured hereby, or with reference to any of the terms or conditions
hereof, as fully and to the same extent as it might deal with the original
parties hereto and without in any way releasing or discharging any of the
liabilities or undertakings hereunder, or waiving its right to declare such sale
or transfer an Event of Default as

S-28

--------------------------------------------------------------------------------


provided herein. Notwithstanding anything to the contrary contained in this Deed
of Trust or any other Loan Document (including any Security Document), (i) in
the case of any non-monetary Event of Default, Beneficiary may continue to
accept payments due hereunder without thereby waiving the existence of such or
any other Event of Default and (ii) in the case of any monetary Event of
Default, Beneficiary may accept partial payments of any sums due hereunder
without thereby waiving the existence of such Event of Default if the partial
payment is not sufficient to completely cure such Event of Default.

        4.15    Discontinuance of Proceedings; Position of Parties
Restored.    If Beneficiary shall have proceeded to enforce any right or remedy
under this Deed of Trust by foreclosure, entry of judgment or otherwise and such
proceedings shall have been discontinued or abandoned for any reason, or such
proceedings shall have resulted in a final determination adverse to Beneficiary,
then and in every such case Trustor and Beneficiary shall be restored to their
former positions and rights hereunder, and all rights, powers and remedies of
Beneficiary shall continue as if no such proceedings had occurred or had been
taken.

        4.16    Remedies Cumulative.    No right, power or remedy, including
without limitation remedies with respect to any security for the Notes or any
other Loan Document, conferred upon or reserved to Beneficiary by this Deed of
Trust or any other Loan Document (including any Security Document) is exclusive
of any other right, power or remedy, but each and every such right, power and
remedy shall be cumulative and concurrent and shall be in addition to any other
right, power and remedy given hereunder or any other Loan Document (including
any Security Document), now or hereafter existing at law, in equity or by
statute, and Beneficiary shall be entitled to resort to such rights, powers,
remedies or security as Beneficiary shall in its sole and absolute discretion
deem advisable.

        4.17    Interest After Event of Default.    If an Event of Default shall
have occurred and is continuing, all sums outstanding and unpaid under the
Notes, this Deed of Trust and the other Loan Documents shall, at Beneficiary's
option, bear interest at the rate applicable to overdue principal set forth in
the Credit Agreement until such Event of Default has been cured. Trustor's
obligation to pay such interest shall be secured by this Deed of Trust.

        4.18    Foreclosure; Expenses of Litigation.    If Trustee forecloses,
reasonable attorneys' fees for services in the supervision of said foreclosure
proceeding shall be allowed to the Trustee and Beneficiary as part of the
foreclosure costs. In the event of foreclosure of the lien hereof, there shall
be allowed and included as additional indebtedness all reasonable expenditures
and expenses which may be paid or incurred by or on behalf of Beneficiary for
attorneys' fees, appraiser's fees, outlays for documentary and expert evidence,
stenographers' charges, publication costs, and costs (which may be estimated as
to items to be expended after foreclosure sale or entry of the decree) of
procuring all such abstracts of title, title searches and examinations, title
insurance policies and guarantees, and similar data and assurances with respect
to title as Beneficiary may deem reasonably advisable either to prosecute such
suit or to evidence to a bidder at any sale which may be had pursuant to such
decree the true condition of the title to or the value of the Trust Estate or
any portion thereof. All expenditures and expenses of the nature in this section
mentioned, and such expenses and fees as may be incurred in the protection of
the Trust Estate and the maintenance of the lien and security interest of this
Deed of Trust, including the fees of any attorney employed by Beneficiary in any
litigation or proceeding affecting this Deed of Trust or any other Loan Document
(including any Security Document), the Trust Estate or any portion thereof,
including, without limitation, civil, probate, appellate and bankruptcy
proceedings, or in preparation for the commencement or defense of any proceeding
or threatened suit or proceeding, shall be immediately due and payable by
Trustor, with interest thereon at the rate applicable to overdue principal set
forth in the Credit Agreement, and shall be secured by this Deed of Trust.
Trustee waives its right to any statutory fee in connection with any judicial or
nonjudicial foreclosure of the lien hereof and agrees to accept a reasonable fee
for such services.

S-29

--------------------------------------------------------------------------------


        4.19    Deficiency Judgments.    If after foreclosure of this Deed of
Trust or Trustee's sale hereunder, there shall remain any deficiency with
respect to any amounts payable under the Notes, this Deed of Trust or the other
Loan Documents or any amounts secured hereby, and Beneficiary shall institute
any proceedings to recover such deficiency or deficiencies, all such amounts
shall continue to bear interest at the rate applicable to overdue principal set
forth in the Credit Agreement. Trustor waives any defense to Beneficiary's
recovery against Trustor of any deficiency after any foreclosure sale of the
Trust Estate. Trustor expressly waives any defense or benefits that may be
derived from any statute granting Trustor any defense to any such recovery by
Beneficiary. In addition, Beneficiary and Trustee shall be entitled to recovery
of all of their reasonable costs and expenditures (including without limitation
any court imposed costs) in connection with such proceedings, including their
reasonable attorneys' fees, appraisal fees and the other costs, fees and
expenditures referred to in Section 4.18 above. This provision shall survive any
foreclosure or sale of the Trust Estate, any portion thereof and/or the
extinguishment of the lien hereof.

        4.20    Waiver of Jury Trial.    Beneficiary and Trustor each waive any
right to have a jury participate in resolving any dispute whether sounding in
contract, tort or otherwise arising out of, connected with, related to or
incidental to the relationship established between them in connection with the
Notes, this Deed of Trust or any other Loan Document (including any Security
Document). Any such disputes shall be resolved in a bench trial without a jury.

        4.21    Exculpation of Beneficiary.    The acceptance by Beneficiary of
the assignment contained herein with all of the rights, powers, privileges and
authority created hereby shall not, prior to entry upon and taking possession of
the Trust Estate by Beneficiary, be deemed or construed to make Beneficiary a
"mortgagee in possession"; nor thereafter or at any time or in any event
obligate Beneficiary to appear in or defend any action or proceeding relating to
the Space Leases, the Rents or the Trust Estate, or to take any action hereunder
or to expend any money or incur any expenses or perform or discharge any
obligation, duty or liability under any Space Lease or to assume any obligation
or responsibility for any security deposits or other deposits except to the
extent such deposits are actually received by Beneficiary, nor shall
Beneficiary, prior to such entry and taking, be liable in any way for any injury
or damage to person or property sustained by any Person in or about the Trust
Estate.


ARTICLE FIVE

RIGHTS AND RESPONSIBILITIES OF TRUSTEE;

OTHER PROVISIONS RELATING TO TRUSTEE


        Notwithstanding anything to the contrary in this Deed of Trust, Trustor
and Beneficiary agree as follows.

        5.1    Exercise of Remedies by Trustee.    To the extent that this Deed
of Trust or applicable law, including all applicable Nevada Gaming Laws,
authorizes or empowers, or does not require approval for, Beneficiary to
exercise any remedies set forth in Article Four hereof or otherwise, or perform
any acts in connection therewith, Trustee (but not to the exclusion of
Beneficiary unless so required under the law of the State of Nevada) shall have
the power to exercise any or all such remedies, and to perform any acts provided
for in this Deed of Trust in connection therewith, all for the benefit of
Beneficiary and on Beneficiary's behalf in accordance with applicable law of the
State of Nevada. In connection therewith, Trustee: (a) shall not exercise, or
waive the exercise of, any of Beneficiary's remedies (other than any rights of
Trustee to any indemnity or reimbursement), except at Beneficiary's request, and
(b) shall exercise, or waive the exercise of, any or all of Beneficiary's
remedies at Beneficiary's request, and in accordance with Beneficiary's
directions as to the manner of such exercise or waiver. Trustee may, however,
decline to follow Beneficiary's request or direction if Trustee shall be advised
by counsel that the action or proceeding, or manner thereof, so directed may not
lawfully be taken or waived.

S-30

--------------------------------------------------------------------------------




        5.2    Rights and Privileges of Trustee.    To the extent that this Deed
of Trust requires Trustor to indemnify Beneficiary or reimburse Beneficiary for
any expenditures Beneficiary may incur, Trustee shall be entitled to the same
indemnity and the same rights to reimbursement of expenses as Beneficiary,
subject to such limitations and conditions as would apply in the case of
Beneficiary. To the extent that this Deed of Trust negates or limits
Beneficiary's liability as to any matter, Trustee shall be entitled to the same
negation or limitation of liability. To the extent that Trustor, pursuant to
this Deed of Trust, appoints Beneficiary as Trustor's attorney in fact for any
purpose, Beneficiary or (when so instructed by Beneficiary) Trustee shall be
entitled to act on Trustor's behalf without joinder or confirmation by the
other.

        5.3    Resignation or Replacement of Trustee.    Trustee may resign by
an instrument in writing addressed to Beneficiary, and Trustee may be removed at
any time with or without cause (i.e., in Beneficiary's sole and absolute
discretion) by an instrument in writing executed by Beneficiary. In case of the
death, resignation, removal or disqualification of Trustee or if for any reason
Beneficiary shall deem it desirable to appoint a substitute, successor or
replacement Trustee to act instead of Trustee originally named (or in place of
any substitute, successor or replacement Trustee), then Beneficiary shall have
the right and is hereby authorized and empowered to appoint a successor,
substitute or replacement Trustee, without any formality other than appointment
and designation in writing executed by Beneficiary, which instrument shall be
recorded in the Office of the Recorder of Clark County, Nevada. The law of the
State of Nevada (including, without limitation, the Nevada Gaming Laws) shall
govern the qualifications of any Trustee. The authority conferred upon Trustee
by this Deed of Trust shall automatically extend to any and all other successor,
substitute and replacement Trustee(s) successively until the obligations secured
hereunder have been paid in full or the Trust Estate has been sold hereunder or
released in accordance with the provisions of the Loan Documents (including the
Security Documents). Beneficiary's written appointment and designation of any
Trustee shall be full evidence of Beneficiary's right and authority to make the
same and of all facts therein recited. No confirmation, authorization, approval
or other action by Trustor shall be required in connection with any resignation
or other replacement of Trustee.

        5.4    Authority of Beneficiary.    If Beneficiary is a banking
corporation, state banking corporation or a national banking association and the
instrument of appointment of any successor or replacement Trustee is executed on
Beneficiary's behalf by an officer of such corporation, state banking
corporation or national banking association, then such appointment shall be
conclusively presumed to be executed with authority and shall be valid and
sufficient without proof of any action by the board of directors or any superior
officer of Beneficiary.

        5.5    Effect of Appointment of Successor Trustee.    Upon the
appointment and designation of any successor, substitute or replacement Trustee,
and subject to compliance with applicable Nevada Gaming Laws and other
applicable laws, Trustee's entire estate and title in the Trust Estate shall
vest in the designated successor, substitute or replacement Trustee. Such
successor, substitute or replacement Trustee shall thereupon succeed to and
shall hold, possess and execute all the rights, powers, privileges, immunities
and duties herein conferred upon Trustee. All references herein to Trustee shall
be deemed to refer to Trustee (including any successor or substitute appointed
and designated as herein provided) from time to time acting hereunder.

        5.6    Confirmation of Transfer and Succession.    Upon the written
request of Beneficiary or of any successor, substitute or replacement Trustee,
any former Trustee ceasing to act shall execute and deliver an instrument
transferring to such successor, substitute or replacement Trustee all of the
right, title, estate and interest in the Trust Estate of Trustee so ceasing to
act, together with all the rights, powers, privileges, immunities and duties
herein conferred upon Trustee, and shall duly assign, transfer and deliver all
properties and moneys held by said Trustee hereunder to said successor,
substitute or replacement Trustee.

S-31

--------------------------------------------------------------------------------


        5.7    Exculpation.    Trustee shall not be liable for any error of
judgment or act done by Trustee in good faith, or otherwise be responsible or
accountable under any circumstances whatsoever, except for Trustee's gross
negligence, willful misconduct or knowing violation of law. Trustee shall have
the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by it hereunder, believed by
it in good faith to be genuine. All moneys received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law). Trustee shall be under no liability for
interest on any moneys received by it hereunder.

        5.8    Endorsement and Execution of Documents.    Upon Beneficiary's
written request, Trustee shall, without liability or notice to Trustor, execute,
consent to, or join in any instrument or agreement in connection with or
necessary to effectuate the purposes of the Loan Documents (including the
Security Documents). Trustor hereby irrevocably designates Trustee as its
attorney in fact to execute, acknowledge and deliver, on Trustor's behalf and in
Trustor's name, all instruments or agreements necessary to implement any
provision(s) of this Deed of Trust or to further perfect the lien created by
this Deed of Trust on the Trust Estate. This power of attorney shall be deemed
to be coupled with an interest and shall survive any disability of Trustor.

        5.9    Multiple Trustees.    If Beneficiary appoints multiple trustees,
then any Trustee, individually, may exercise all powers granted to Trustee under
this instrument, without the need for action by any other Trustee(s).

        5.10    Terms of Trustee's Acceptance.    Trustee accepts the trust
created by this Deed of Trust upon the following terms and conditions:

        (a)    Delegation.    Trustee may exercise any of its powers through
appointment of attorney(s) in fact or agents.

        (b)    Counsel.    Trustee may select and employ legal counsel
(including any law firm representing Beneficiary). Trustor shall reimburse all
reasonable legal fees and expenses that Trustee may thereby incur.

        (c)    Security.    Trustee shall be under no obligation to take any
action upon any Event of Default unless furnished security or indemnity, in form
satisfactory to Trustee, against costs, expenses, and liabilities that Trustee
may incur.

        (d)    Costs and Expenses.    Trustor shall reimburse Trustee, as part
of the Obligations secured hereunder, for all reasonable disbursements and
expenses (including reasonable legal fees and expenses) incurred by reason of
and as provided for in this Deed of Trust, including any of the foregoing
incurred in Trustee's administering and executing the trust created by this Deed
of Trust, in complying with all applicable Nevada Gaming Laws and performing
Trustee's duties and exercising Trustee's powers under this Deed of Trust.

        (e)    Release.    Upon full and indefeasible payment and performance of
the Obligations secured hereunder, Beneficiary shall request that Trustee
release this Deed of Trust. Upon receipt of such request Trustee shall release
this Deed of Trust to Trustor. Trustor shall pay all costs of recordation, if
any.


ARTICLE SIX

MISCELLANEOUS PROVISIONS


        6.1    Heirs, Successors and Assigns Included in Parties.    Whenever
one of the parties hereto is named or referred to herein, the heirs, successors
and assigns of such party shall be included, and subject to the limitations set
forth in Section 1.9, all covenants and agreements contained in this Deed

S-32

--------------------------------------------------------------------------------

of Trust, by or on behalf of Trustor or Beneficiary shall bind and inure to the
benefit of its heirs, successors and assigns, whether so expressed or not.

        6.2    Addresses for Notices, Etc.    Any notice, report, demand or
other instrument authorized or required to be given or furnished under this Deed
of Trust to Trustor or Beneficiary shall be deemed given or furnished (i) when
addressed to the party intended to receive the same, at the address of such
party set forth below, and delivered by hand at such address or (ii) three
(3) days after the same is deposited in the United States mail as first class
certified mail, return receipt requested, postage paid, whether or not the same
is actually received by such party:

Beneficiary:   Deutsche Bank Trust Company Americas
31 West 52nd Street, 7th Floor
New York, New York 10019
Attn: Jeff Baevsky
With a copy to:
 
Latham & Watkins
701 B. Street, Suite 2100
San Diego, California 92101
Attn: Sony Ben-Moshe, Esq.
Trustor:
 
Wynn Las Vegas, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Legal Department
With a copy to:
 
Irell & Manella LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, California 90067
Attn: C. Kevin McGeehan
Trustee:
 
Nevada Title Company
2500 North Buffalo, Suite 150
Las Vegas, Nevada 89128
Attn: Robbie Graham

        6.3    Change of Notice Address.    Any Person may change the address to
which any such notice, report, demand or other instrument is to be delivered or
mailed to that person, by furnishing written notice of such change to the other
parties, but no such notice of change shall be effective unless and until
received by such other parties.

        6.4    Headings.    The headings of the articles, sections, paragraphs
and subdivisions of this Deed of Trust are for convenience of reference only,
are not to be considered a part hereof, and shall not limit or expand or
otherwise affect any of the terms hereof.

        6.5    Invalid Provisions to Affect No Others.    In the event that any
of the covenants, agreements, terms or provisions contained herein or in the
Notes, the Credit Agreement or any other Loan Document (including the Security
Documents) shall be invalid, illegal or unenforceable in any respect, the
validity of the lien hereof and the remaining covenants, agreements, terms or
provisions contained herein or in the Notes, the Credit Agreement or any other
Loan Document (including the Security Documents) shall be in no way affected,
prejudiced or disturbed thereby. To the extent permitted by law, Trustor waives
any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

        6.6    Changes and Priority Over Intervening Liens.    Neither this Deed
of Trust nor any term hereof may be changed, waived, discharged or terminated
orally, or by any action or inaction, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or

S-33

--------------------------------------------------------------------------------


termination is sought. Any agreement hereafter made by Trustor and Beneficiary
relating to this Deed of Trust shall be superior to the rights of the holder of
any intervening lien or encumbrance.

        6.7    Estoppel Certificates.    Within ten (10) Business Days after
Beneficiary's written request, Trustor shall from time to time execute a
certificate, in recordable form (an "Estoppel Certificate"), stating, except to
the extent it would be inaccurate to so state: (a) the current amount of the
Obligations secured hereunder and all elements thereof, including principal,
interest, and all other elements; (b) that Trustor has no defense, offset,
claim, counterclaim, right of recoupment, deduction, or reduction against any of
the Obligations secured hereunder; (c) that none of the Loan Documents
(including the Security Documents) have been amended, whether orally or in
writing; (d) that Trustor has no claims against Beneficiary of any kind;
(e) that any power of attorney granted to Beneficiary is in full force and
effect; and (f) such other matters relating to this Deed of Trust or any other
Loan Document (including any Security Document) and the relationship of Trustor
and Beneficiary as Beneficiary shall request. In addition, the Estoppel
Certificate shall set forth the reasons why it would be inaccurate to make any
of the foregoing assurances.

        6.8    Waiver of Setoff and Counterclaim; Other Waivers.    All amounts
due under this Deed of Trust, the Notes and the other Loan Documents (including
the Security Documents) shall be payable without setoff, counterclaim or any
deduction whatsoever. Trustor hereby waives the right to assert a counterclaim
(other than a compulsory counterclaim) in any action or proceeding brought
against it by Beneficiary and/or any Bank under the Loan Documents, or arising
out of or in any way connected with this Deed of Trust or the other Loan
Documents (including the Security Documents) or the Obligations.

        6.9    Governing Law.    The Credit Agreement and the Notes provide that
they are governed by, and construed and enforced in accordance with, the laws of
the State of New York. This Deed of Trust shall also be construed under and
governed by the laws of the State of New York; provided, however, that (i) the
terms and provisions of this Deed of Trust pertaining to the priority,
perfection, enforcement or realization by Beneficiary of its respective rights
and remedies under this Deed of Trust with respect to the Trust Estate shall be
governed and construed and enforced in accordance with the internal laws of the
State of Nevada (the "State") without giving effect to the conflicts-of-law
rules and principles of the State; (ii) Trustor agrees that to the extent
deficiency judgments are available under the laws of the State after a
foreclosure (judicial or nonjudicial) of the Trust Estate, or any portion
thereof, or any other realization thereon by Beneficiary or any Bank under the
Loan Documents, Beneficiary or such Bank, as the case may be, shall have the
right to seek such a deficiency judgment against Trustor in the State; and
(iii) Trustor agrees that if Beneficiary or any Bank under the Loan Documents
obtains a deficiency judgment in another state against Trustor, then Beneficiary
or such Bank, as the case may be, shall have the right to enforce such judgment
in the State to the extent permitted under the laws of the State, as well as in
other states.

        6.10    Required Notices.    Trustor shall notify Beneficiary promptly
of the occurrence of any of the following and shall immediately provide
Beneficiary a copy of the notice or documents referred to: (i) receipt of notice
from any Governmental Authority relating to all or any material part of the
Trust Estate if such notice relates to a default or act, omission or
circumstance which would result in a default after notice or passage of time or
both; (ii) receipt of any notice from any tenant leasing all or any material
portion of the Trust Estate if such notice relates to a default or act, omission
or circumstance which would result in a default after notice or passage of time
or both; (iii) receipt of notice from the holder of any Permitted Lien relating
to a default or act, omission or circumstance which would result in a default
after notice or passage of time or both; (iv) the commencement of any
proceedings or the entry of any judgment, decree or order materially affecting
all or any portion of the Trust Estate or which involve the potential liability
of Trustor or its Affiliates in an amount in excess of $25,000,000 (other than
for personal injury actions and related property damage suits which are covered
by such insurance); or (v) commencement of any judicial or administrative
proceedings or the

S-34

--------------------------------------------------------------------------------


entry of any judgment, decree or order by or against or otherwise affecting
Trustor or any Affiliate of Trustor, a material portion of the Trust Estate, or
a material portion of the Personal Property, or any other action by any creditor
or lessor thereof as a result of any default under the terms of any lease.

        6.11    Reconveyance.    Upon written request of Trustor when the
Obligations secured hereby have been satisfied in full, Beneficiary shall cause
Trustee to reconvey, without warranty, the property then held hereunder. The
recitals in such reconveyance of any matters or facts shall be conclusive proof
of the truthfulness thereof. The grantee in such reconveyance may be described
as "the person or persons legally entitled thereto."

        6.12    Attorneys' Fees.    Without limiting any other provision
contained herein, Trustor agrees to pay all costs of Beneficiary or Trustee
incurred in connection with the enforcement of this Deed of Trust, the Notes or
the other Loan Documents, including without limitation all reasonable attorneys'
fees whether or not suit is commenced, and including, without limitation, fees
incurred in connection with any probate, appellate, bankruptcy, deficiency or
any other litigation proceedings, all of which sums shall be secured hereby.

        6.13    Late Charges.    By accepting payment of any sum secured hereby
after its due date, Beneficiary does not waive its right to collect any late
charge thereon or interest thereon at the interest rate on the Notes or as
otherwise specified in the Credit Agreement, if so provided, not then paid or
its right either to require prompt payment when due of all other sums so secured
or to declare default for failure to pay any amounts not so paid.

        6.14    Cost of Accounting.    Trustor shall pay to Beneficiary, for and
on account of the preparation and rendition of any accounting, which Trustor may
be entitled to require under any law or statute now or hereafter providing
therefor, the reasonable costs thereof.

        6.15    Right of Entry.    Subject to compliance with applicable Nevada
Gaming Laws, Beneficiary may at any reasonable time or times and on reasonable
prior written notice to Trustor make or cause to be made entry upon and
inspections of the Trust Estate or any part thereof in person or by agent.

        6.16    Corrections.    Trustor shall, upon request of Beneficiary or
Trustee, promptly correct any defect, error or omission which may be discovered
in the contents of this Deed of Trust (including, but not limited to, in the
exhibits and schedules attached hereto) or in the execution or acknowledgement
hereof, and shall execute, acknowledge and deliver such further instruments and
do such further acts as may be necessary or as may be reasonably requested by
Trustee to carry out more effectively the purposes of this Deed of Trust, to
subject to the lien and security interest hereby created any of Trustor's
properties, rights or interest covered or intended to be covered hereby, and to
perfect and maintain such lien and security interest.

        6.17    Statute of Limitations.    To the fullest extent allowed by the
law, the right to plead, use or assert any statute of limitations as a plea or
defense or bar of any kind, or for any purpose, to any debt, demand or
obligation secured or to be secured hereby, or to any complaint or other
pleading or proceeding filed, instituted or maintained for the purpose of
enforcing this Deed of Trust or any rights hereunder, is hereby waived by
Trustor.

        6.18    Subrogation.    Should the proceeds of any loan or advance made
by Beneficiary or any Bank under the Credit Agreement to Trustor, repayment of
which is hereby secured, or any part thereof, or any amount paid out or advanced
by Beneficiary or any Bank under the Credit Agreement, be used directly or
indirectly to pay off, discharge, or satisfy, in whole or in part, any prior or
superior lien or encumbrance upon the Trust Estate, or any part thereof, then,
as additional security hereunder, Trustee, on behalf of Beneficiary, shall be
subrogated to any and all rights, superior titles, liens, and equities owned or
claimed by any owner or holder of said outstanding liens, charges, and
indebtedness, however remote, regardless of whether said liens, charges, and
indebtedness are acquired by assignment or have been released of record by the
holder thereof upon payment.

S-35

--------------------------------------------------------------------------------


        6.19    Joint and Several Liability.    All obligations of Trustor
hereunder, if more than one, are joint and several. Recourse for deficiency
after sale hereunder may be had against the property of Trustor, without,
however, creating a present or other lien or charge thereon.

        6.20    Homestead.    Trustor hereby waives and renounces all homestead
and exemption rights provided by the constitution and the laws of the United
States and of any state, in and to the Trust Estate as against the collection of
the Obligations, or any part hereof.

        6.21    Context.    In this Deed of Trust, whenever the context so
requires, the neuter includes the masculine and feminine, and the singular
including the plural, and vice versa.

        6.22    Time.    Time is of the essence of each and every term, covenant
and condition hereof. Unless otherwise specified herein, any reference to "days"
in this Deed of Trust shall be deemed to mean "calendar days."

        6.23    Interpretation.    As used in this Deed of Trust unless the
context clearly requires otherwise: The terms "herein" or "hereunder" and
similar terms without reference to a particular section shall refer to the
entire Deed of Trust and not just to the section in which such terms appear; the
term "lien" shall also mean a security interest, and the term "security
interest" shall also mean a lien.

        6.24    Effect of NRS 107.030.    To the extent not inconsistent
herewith, the provisions of NRS 107.030 (1), (2) (in amounts as hereinabove
provided for), (3), (4) (with interest at the default rate provided for under
the Credit Agreement), (5), (6), (7) (reasonable), (8) and (9) are included
herein by reference and made part of this Deed of Trust.

        6.25    Amendments.    This Deed of Trust cannot be waived, changed,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of any waiver, change, discharge or
termination is sought and only as permitted by the provisions of the Credit
Agreement.

        6.26    No Conflicts.    In the event that any of the provisions
contained here conflict with the Credit Agreement or the Guarantee and
Collateral Agreement, the provisions contained in the Credit Agreement and the
Guarantee and Collateral Agreement shall prevail.

        6.27    Amendment and Restatement.    This Deed of Trust amends and
restates that certain Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing by Trustor to Trustee for the benefit of
Beneficiary recorded on July 2, 2002 in Book No. 20020702 as Instrument
No. 00145 of Official Records in the office of the County Recorder of Clark
County, Nevada (the "Original Deed of Trust") in its entirety. This Deed of
Trust is not intended and shall not be construed or interpreted as to affect the
effectiveness or priority of the Original Deed of Trust.


ARTICLE SEVEN

POWER OF ATTORNEY


        7.1    Grant of Power.    Subject to compliance with applicable Nevada
Gaming Laws, Trustor irrevocably appoints Beneficiary and any successor thereto
as its attorney-in-fact, with full power and authority, including the power of
substitution, exercisable only during the continuance of an Event of Default to
act for Trustor in its name, place and stead as hereinafter provided:

        7.1.1    Possession and Completion.    To take possession of the Site
and the Project, remove all employees, contractors and agents of Trustor
therefrom, complete or attempt to complete the work of construction, and market,
sell or lease the Site and the Project.

S-36

--------------------------------------------------------------------------------

        7.1.2    Plans.    To make such additions, changes and corrections in
the current Plans and Specifications as may be necessary or desirable, in
Beneficiary's reasonable discretion, or as it deems proper to complete the
Project.

        7.1.3    Employment of Others.    To employ such contractors,
subcontractors, suppliers, architects, inspectors, consultants, property
managers and other agents as Beneficiary, in its discretion, deems proper for
the completion of the Project, for the protection or clearance of title to the
Site or Personal Property, or for the protection of Beneficiary's interests with
respect thereto.

        7.1.4    Security Guards.    To employ watchmen to protect the Site and
the Project from injury.

        7.1.5    Compromise Claims.    To pay, settle or compromise all bills
and claims then existing or thereafter arising against Trustor, which
Beneficiary, in its discretion, deems proper for the protection or clearance of
title to the Site or Personal Property, or for the protection of Beneficiary's
interests with respect thereto.

        7.1.6    Legal Proceedings.    To prosecute and defend all actions and
proceedings in connection with the Site or the Project.

        7.2    Other Acts.    To execute, acknowledge and deliver all other
instruments and documents in the name of Trustor that are necessary or
desirable, to exercise Trustor's rights under all contracts concerning the Site
or the Project, including, without limitation, under any Space Leases, and to do
all other acts with respect to the Site or the Project that Trustor might do on
its own behalf, as Beneficiary, in its reasonable discretion, deems proper.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

S-37

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Trustor has executed this Amended and Restated Deed
of Trust, Leasehold Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing as of the day and year first above written.

    TRUSTOR:
 
 
WYNN LAS VEGAS, LLC,
a Nevada limited liability company,
 
 
By:
 
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
By:
 
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
 
 
By:
 
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
 
 
 
 
By:
 
/s/  MARC H. RUBINSTEIN      

--------------------------------------------------------------------------------

                    Name:   Marc H. Rubinstein

--------------------------------------------------------------------------------

                    Title:   Senior Vice President, General Counsel and
Secretary

--------------------------------------------------------------------------------

S-38

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.37



TABLE OF CONTENTS
AMENDED AND RESTATED DEED OF TRUST, LEASEHOLD DEED OF TRUST, ASSIGNMENT OF RENTS
AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING
W I T N E S E T H
ARTICLE ONE COVENANTS OF TRUSTOR
ARTICLE TWO CREDIT AGREEMENT PROVISIONS
ARTICLE THREE DEFAULTS
ARTICLE FOUR REMEDIES
ARTICLE FIVE RIGHTS AND RESPONSIBILITIES OF TRUSTEE; OTHER PROVISIONS RELATING
TO TRUSTEE
ARTICLE SIX MISCELLANEOUS PROVISIONS
ARTICLE SEVEN POWER OF ATTORNEY
